EXHIBIT 10.2

PURCHASE AND SALE AGREEMENT

Pogo Producing Company LLC

Pogo Producing (San Juan) Company

and

Pogo Partners Inc.

(collectively, the “Sellers”)

and

XTO Energy Inc.

(the “Buyer”)

December 14, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 SALE, PURCHASE AND EXCHANGE OF PROPERTIES

   8

2.1.

  

Sellers’ Properties

   8

2.2.

  

Buyer’s Properties

   10

ARTICLE 3 PURCHASE PRICE

   11

3.1.

  

Purchase Price

   11

ARTICLE 4 ADJUSTMENTS TO PURCHASE PRICE AND BUYER’S PURCHASE PRICE

   11

4.1.

  

Increases in Purchase Price

   11

4.2.

  

Decreases in Purchase Price

   12

4.3.

  

Increases in Buyer’s Purchase Price

   12

4.4.

  

Decreases in Buyer’s Purchase Price

   13

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLERS

   14

5.1.

  

Organization

   14

5.2.

  

Authority

   14

5.3.

  

No Conflict

   14

5.4.

  

Enforceability

   14

5.5.

  

Contracts

   14

5.6.

  

Litigation and Claims

   15

5.7.

  

Finder’s Fees

   15

5.8.

  

Sale Contracts

   15

5.9.

  

Notices

   15

5.10.

  

Imbalances

   15

5.11.

  

Property Obligations

   15

5.12.

  

Property Operation

   15

5.13.

  

Take-or-Pay

   15

5.14.

  

Taxes

   16

5.15.

  

Timely Receipt

   16

5.16.

  

Timely Payment

   16

5.17.

  

Outstanding Obligations

   16

5.18.

  

Material Differences

   16

5.19.

  

Basis of Sellers Decision; Property Review

   16

5.20.

  

Sellers Experience and Counsel

   16

5.21.

  

Closing Funds

   17

5.22.

  

No Further Distribution

   17

5.23.

  

Sellers Ability to Take Title

   17

5.24.

  

Sellers Ability to Operate

   17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

          Page

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER

   17

6.1.

  

Organization

   17

6.2.

  

Authority

   17

6.3.

  

No Conflicts

   17

6.4.

  

Enforceability

   18

6.5.

  

Basis of Buyer’s Decision; Property Review

   18

6.6.

  

Buyer’s Experience and Counsel

   18

6.7.

  

Closing Funds

   18

6.8.

  

No Further Distribution

   18

6.9.

  

Buyer’s Ability to Take Title

   18

6.10.

  

Buyer’s Ability to Operate

   18

6.11.

  

Finder’s Fees

   19

6.12.

  

Contracts

   19

6.13.

  

Litigation and Claims

   19

6.14.

  

Intentionally Deleted

   19

6.15.

  

Sale Contracts

   19

6.16.

  

Notices

   19

6.17.

  

Imbalances

   19

6.18.

  

Property Obligations

   19

6.19.

  

Property Operation

   20

6.20.

  

Take-or-Pay

   20

6.21.

  

Taxes

   20

6.22.

  

Timely Receipt

   20

6.23.

  

Timely Payment

   20

6.24.

  

Outstanding Obligations

   20

6.25.

  

Material Differences

   20

ARTICLE 7 COVENANTS OF SELLER

   20

7.1.

  

Conduct of Business Pending Closing

   20

7.2.

  

Access

   21

7.3.

  

Satisfaction of Conditions

   22

ARTICLE 8 COVENANTS OF BUYER

   22

8.1.

  

Satisfaction of Conditions

   22

8.2.

  

Conduct of Business Pending Closing

   22

8.3.

  

Access

   23

ARTICLE 9 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

   23

9.1.

  

Representations and Warranties

   23

9.2.

  

Covenants

   23

9.3.

  

No Litigation

   23

9.4.

  

Consents

   23

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

          Page

9.5.

   Release of Liens    23

ARTICLE 10 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

   24

10.1.

  

Representations and Warranties

   24

10.2.

  

Covenants

   24

10.3.

  

No Litigation

   24

10.4.

  

Consents

   24

10.5.

   Release of Liens    24

ARTICLE 11 TITLE MATTERS

   24

11.1.

  

Title Defect Notice by Buyer

   24

11.2.

  

Determination of Title Defects and Defect Values for the Properties

   24

11.3.

  

Calculation of Defect Value

   25

11.4.

  

Exclusion of Properties Subject to Title Defects

   26

11.5.

  

Purchase Price Adjustment for Title Benefits

   26

11.6.

  

Title Defect Notice by Sellers

   26

11.7.

  

Determination of Title Defects and Defect Values for the Buyer’s Properties

   26

11.8.

  

Calculation of Defect Value

   27

11.9.

  

Exclusion of Properties Subject to Title Defects

   28

11.10.

  

Buyer’s Purchase Price Adjustment for Buyer’s Title Benefits

   28

ARTICLE 12 ENVIRONMENTAL MATTERS

   28

12.1.

  

Presence of Wastes, NORM, Hazardous Substances and Asbestos

   28

12.2.

  

Environmental Assessment

   29

12.3.

  

Notice of Adverse Environment Conditions

   29

12.4.

  

Determination of Adverse Environmental Conditions and Remediation Values

   30

12.5.

  

Exclusion of Properties Subject to Adverse Environmental Conditions

   32

ARTICLE 13 SUSPENSE FUNDS HELD BY SELLERS AND BUYER

   32

13.1.

  

Suspense Funds Held By Sellers

   32

13.2.

  

Suspense Funds Held By Buyer

   33

ARTICLE 14 CLOSING

   34

14.1.

  

The Closing

   34

14.2.

  

Closing Statement

   34

14.3.

  

Closing Deliveries

   34

ARTICLE 15 POST-CLOSING ADJUSTMENTS

   35

15.1.

  

Final Settlement Statement

   35

15.2.

  

Arbitration

   35

15.3.

  

Payment of Final Net Purchase Price

   36

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

          Page

ARTICLE 16 ALLOCATION OF RISK

   36

16.1.

  

Sellers’ Indemnity

   36

16.2.

  

Survival of Sellers’ Representations and Warranties

   36

16.3.

  

Buyer’s Indemnity

   37

16.4.

  

Survival of Buyer’s Representations and Warranties

   37

16.5.

  

Scope of Indemnity

   37

16.6.

  

Assumption by Buyer

   38

16.7.

  

Assumption by Sellers

   38

16.8.

  

Limitations of Sellers’ Warranties

   38

16.9.

  

Limitations of Buyer’s Warranties

   40

16.10.

  

Gas Balancing

   41

ARTICLE 17 RISK OF LOSS

   42

17.1.

  

Casualty Loss

   42

17.2.

  

Sellers’ and Buyer’s Risk of Loss

   42

ARTICLE 18 TERMINATION AND REMEDIES

   43

18.1.

  

Termination

   43

18.2.

  

Effect of Termination

   43

18.3.

  

Remedies

   44

ARTICLE 19 ADDITIONAL COVENANTS

   44

19.1.

  

Further Assurances

   44

19.2.

  

Access to Records

   44

19.3.

  

Use of Sellers’ Name

   45

19.4.

  

Use of Buyer’s Name

   45

19.5.

  

Employees

   45

ARTICLE 20 ARBITRATION

   46

20.1.

  

Determination

   46

20.2.

  

Decision Binding

   46

ARTICLE 21 MISCELLANEOUS

   46

21.1.

  

Notice

   46

21.2.

  

Governing Law

   47

21.3.

  

Assignment

   48

21.4.

  

Entire Agreement

   48

21.5.

  

Amendment; Waiver

   48

21.6.

  

Severability

   48

21.7.

  

Construction

   48

21.8.

  

Confidentiality

   49

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

21.9.

  

Headings

   49

21.10.

  

Counterparts

   49

21.11.

  

Expenses, Fees and Taxes

   49

21.12.

  

Laws and Regulations

   49

21.13.

  

Tax-Deferred Exchange Option

   50

21.14.

  

Pre-Closing Like-Kind Exchange Option

   50

21.15.

  

Public Announcements

   50

Exhibits and Schedules:

 

Exhibit A

  

Leases

Exhibit A-1

  

Buyer’s Leases

Exhibit B

  

Wells

Exhibit B-1

  

Buyer’s Wells

Exhibit C

  

Form of Assignment from Sellers

Exhibit C-1

  

Form of Assignment from Buyer

 

Schedule 5.3

  

Consents; Preferential Purchase Rights

Schedule 5.5

  

Material Contracts

Schedule 5.6

  

Litigation

Schedule 5.9

  

Notices

Schedule 5.10

  

Gas Imbalances

Schedule 5.12

  

Property Operation

Schedule 5.17

  

Obligations

Schedule 6.3

  

Buyer’s Consents; Buyer’s Preferential Purchase Rights

Schedule 6.12

  

Buyer’s Material Contracts

Schedule 6.12

  

Buyer’s Litigation

Schedule 6.17

  

Buyer’s Gas Imbalances

Schedule 6.19

  

Buyer Property Operation

Schedule 6.25

  

Buyer’s Obligations

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is made and entered into on
December 14, 2007, by and among POGO Producing Company LLC, a Delaware limited
liability company (“POGO”), Pogo Producing (San Juan) Company, a Texas
corporation (“PPSJ”), and Pogo Partners Inc., a Texas corporation (“PPI”)
(collectively, “Sellers”) and XTO Energy Inc., a Delaware corporation (“XTO”)
(“Buyer,” and together with Sellers, the “Parties”).

ARTICLE 1

DEFINITIONS

“Adverse Environmental Condition” means any contamination or condition exceeding
regulatory limits and not otherwise authorized by permit or law, resulting from
any discharge, release, production, storage, treatment, seepage, escape,
leakage, emission, emptying, leaching or any other activities on, in or from any
Property, or the migration or transportation from other lands to any Property,
of any wastes, pollutants, contaminants, hazardous materials or other materials
or substances subject to regulation relating to the protection of the
environment that require remediation based upon the condition at the Effective
Time pursuant to any current federal, state or local laws or statutes, including
the Environmental Laws.

“Adverse Environmental Condition Notice” is defined in Section 12.3.

“Adverse Environmental Condition Removal” is defined in Section 12.5.

“Agreement” is defined in the preamble.

“Allocated Value” with respect to any Property means the value allocated to
Sellers’ interest in such Property as set forth on Exhibit B and Buyer’s
interest in Buyer’s Properties as set forth on Exhibit B-1.

“Assignment” is defined in Section 14.3.1.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Houston, Texas, are generally authorized or
obligated, by law or executive order, to close.

“Buyer” is defined in the preamble.

“Buyer’s Assignment” is defined in Section 14.3.

“Buyer’s Contracts” is defined in Section 2.2.3.

“Buyer’s Data” is defined in Section 8.3.

“Buyer’s Easements” is defined in Section 2.2.4.

“Buyer Group” means Buyer, its affiliates and their respective employees,
officers, directors, agents and representatives.



--------------------------------------------------------------------------------

“Buyer’s Facilities” is defined in Section 2.2.2.

“Buyer’s Knowledge means the actual knowledge of any of Vaughn Vennerberg, Tim
Petrus, Mark Pospisil and James Death.

“Buyer’s Lands” is defined in Section 2.2.1.

“Buyer’s Leases” is defined in Section 2.2.1.

“Buyer’s Permits” is defined in Section 2.2.6.

“Buyer’s Properties” is defined in Section 2.2.

“Buyer Property” is defined in Section 2.2.

“Buyer’s Purchase Price” is defined in Section 3.1.

“Buyer’s Records” is defined in Section 2.2.7.

“Buyer’s Wells” is defined in Section 2.2.2.

“Buyer’s Suspense Account” is defined in Article 13.

“ Buyer’s Retained Liabilities” is defined in Section 16.3.

“Casualty Loss” is defined in Section 17.1.

“Claim” means any loss, cost or expense (including reasonable attorneys’ fees,
experts’ fees and court costs), damage, obligation, claim, liability or cause of
action caused by, relating to or arising out of any lawsuit, regulatory or
administrative action whose basis is the violation of any law or regulation.

“Closing” is defined in Section 14.1.

“Closing Date” is defined in Section 14.1.

“Confidentiality Agreement” is defined in Section 21.4.

“Contract” is defined in Section 2.1.3.

“Data” is defined in Section 7.2.

“Defect Notification Deadline” means 5:00 p.m., Houston, Texas time, on
January 30, 2008.

“Defect Value” means, with respect to each Property that is agreed or determined
to be subject to a Title Defect, the lesser of (a) the Allocated Value of the
Property subject to such Title Defect and (b) the amount determined in
accordance with Section 11.2.2 with respect to such Title Defect.

 

Page 2



--------------------------------------------------------------------------------

“Easement” is defined in Section 2.1.4.

“Effective Time” is defined in Section 2.1.

“Environment Defects Notice” is defined in Section 12.3.

“Environmental Laws” means all applicable laws and regulations concerning or
relating to the pollution or protection of the environment, including the Clean
Air Act, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), the Federal Water Pollution Control Act, the Safe
Drinking Water Act, the Toxic Substance Control Act, the Hazardous and Solid
Waste Amendments Act of 1984, the Superfund Amendments and Reauthorization Act
of 1986, the Hazardous Materials Transportation Act, the Clean Water Act, the
National Environmental Policy Act, the Endangered Species Act, the Fish and
Wildlife Coordination Act, the National Historic Preservation Act and the Oil
Pollution Act of 1990, as such laws may be amended from time to time and all
regulations, orders, rulings, directives, requirements and ordinances
promulgated thereunder.

“Exchange Agreement” is defined in Exhibit D.

“Facilities” is defined in Section 2.1.2.

“Final Settlement Statement” is defined in Section 15.1.

“GAAP” means United States generally accepted accounting principles.

“Good and Defensible Title” means such title to the Properties that (a) entitles
Sellers to receive not less than the Net Revenue Interests set forth in Exhibit
B in all Hydrocarbons produced from the Wells, units or Leases described in
Exhibit B and (b) obligates Sellers to bear not more than the Working Interest
set forth in Exhibit B in the Wells, units or Leases described in Exhibit B
(unless there is a corresponding increase in the Net Revenue Interest) and
(ii) is free and clear of all liens and encumbrances, except for Permitted
Encumbrances, and such title to the Buyer’s Properties that (a) entitles Buyer
to receive not less than the number of net mineral acres set forth in Exhibit
B-1 for Buyer’s Properties and Buyer’ Leases described in Exhibit B-1 and
(b) obligates Buyer to bear not more than the royalty burdens and other burdens
set forth in Exhibit B-1 for Buyer’s Properties and Buyer’s Leases described in
Exhibit B-1 and (ii) is free and clear of all liens and encumbrances, except for
Permitted Encumbrances.

“Hydrocarbons” means oil, gas, natural gas liquids, condensate and related
hydrocarbons.

“Leases” is defined in Section 2.1.

“Liquidated Title Defect Payment” is defined in Section 11.3.2.

“Lands” is defined in Section 2.1.1.

“Loss” means all damages, losses, liabilities, obligations, payments, amounts
paid in settlement, fines, penalties, costs (including reasonable fees and
expenses of attorneys,

 

Page 3



--------------------------------------------------------------------------------

accountants and other professional advisors, as well as of expert witnesses, and
other costs of investigation, preparation and litigation in connection with any
pleading, claim, demand or other action) of any kind or nature whatsoever,
whether known or unknown, contingent or vested, or matured or unmatured.

“Material Adverse Effect” means a material adverse effect on the ownership, use
or value of the Properties, taken as a whole.

“Material Contract” is defined in Section 5.5.

“Minimal Defect” means any individual Title Defect with a Defect Value of less
than the greater of (a) 2% of the Allocated Value of the Property affected
thereby or (b) $15,000, or any individual Adverse Environmental Condition with a
Remediation Value of less than the greater of (x) 2% of the Allocated Value of
the Property affected thereby and or (y) $15,000.

“Net Purchase Price” is defined in Section 3.1.

“Net Revenue Interest” means Sellers’ interest in and to all production of
Hydrocarbons saved, produced and sold from any Well, unit or Lease described in
Exhibit B after giving effect to all valid lessor’s royalties, overriding
royalties, production payments, carried interests, liens and other encumbrances
or charges against production therefrom.

“NORM” means naturally occurring radioactive material.

“Party” is defined in the preamble.

“Permit” is defined in Section 2.1.6.

“Permitted Encumbrances” means:

With respect to the Properties:

(a) Lessors’ royalties, overriding royalties, reversionary interests and similar
burdens if the cumulative effect of the burdens does not operate to reduce
Sellers’ Net Revenue Interest in a Well, unit or Lease described in Exhibit B
below the Net Revenue Interest for such Well, unit or Lease set forth in Exhibit
B or operate to increase Sellers’ Working Interest in a Well, unit or Lease
described in Exhibit B to more than the Working Interest for such Well, unit or
Lease set forth in Exhibit B;

(b) Division orders and sales contracts terminable without penalty upon no more
than 30 days notice to the purchaser;

(c) Required third-party consents to assignment and similar agreements with
respect to which waivers or consents (i) are obtained from the appropriate
parties or (ii) are routinely obtained after Closing for transactions of this
nature;

(d) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax and other similar liens or charges arising in the ordinary
course of business for obligations (i)

 

Page 4



--------------------------------------------------------------------------------

that are not delinquent or that will be paid and discharged in the ordinary
course of business or (ii) if delinquent, that are being contested in good faith
by appropriate action of which Buyer is notified in writing before Closing and
for which Sellers indemnify Buyer subsequent to Closing;

(e) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;

(f) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
oil and gas operations to be conducted on any Well or Lease;

(g) All (i) operating agreements, unit agreements, unit operating agreements,
pooling agreements and pooling designations affecting the Properties that are
contained in Sellers’ files or (ii) compulsory or commissioner’s pooling or
units; provided that the effect of any such documents will not reduce Sellers’
interest with respect to oil and gas produced from any Well, unit or Lease below
the Net Revenue Interest set forth in Exhibit B, or increase such Sellers’
Working Interest in such Well, unit or Lease to more than the Working Interest
set forth in Exhibit B for such Well, unit or Lease (unless there is a
corresponding increase in the Net Revenue Interest);

(h) Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

(i) All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Properties in any manner, and all
applicable laws, rules and orders of any governmental authority to the extent
such rights do not adversely affect the net revenue interest or working interest
set forth in Exhibit B;

(j) The terms and conditions of the Leases, and of all agreements that are
contained in Sellers’ files or that are recorded in the public records of the
appropriate jurisdiction and which do not reduce Sellers’ interest with respect
to oil and gas produced from any Well, unit or Lease below the Net Revenue
Interest set forth in Exhibit B for such Well, unit or Lease, or increase
Sellers’ Working Interest in such Well, unit or Lease to more than the Working
Interest set forth in Exhibit B for such Well, unit or Lease (unless there is a
corresponding increase in the Net Revenue Interest);

(k) All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Properties which
individually or in the aggregate are not such as to interfere materially with
the operation, value or use of any of the Properties, could not reasonably be
expected to prevent or delay Buyer from receiving the proceeds of production
from any of Well, unit or Lease and which do not reduce Sellers’ interest with
respect to Hydrocarbons produced from any Well, unit or Lease below the Net
Revenue Interest set forth in Exhibit B for such Well, unit or Lease, or
increase Sellers’ Working Interest in such Well, unit or Lease to more than the
Working Interest set forth in Exhibit B for such Well, unit or Lease (unless
there is a corresponding increase in the Net Revenue Interest);

(l) Any Title Defects that constitute Minimal Defects; and

 

Page 5



--------------------------------------------------------------------------------

(m) Any Title Defects Buyer has expressly waived in writing or which are deemed
to have become Permitted Encumbrances under Section 11.1.

With respect to Buyer’s Properties:

(a) Lessors’ royalties, overriding royalties, reversionary interests and similar
burdens if the cumulative effect of the burdens does not operate to increase the
royalty burdens and other burdens for a Buyer’s Property or Buyer’s Lease
described in Exhibit B-1 below that for such Buyer’s Property or Buyer’s Lease
set forth in Exhibit B-1;

(b) Division orders and sales contracts terminable without penalty upon no more
than 30 days notice to the purchaser;

(c) Required third-party consents to assignment and similar agreements with
respect to which waivers or consents (i) are obtained from the appropriate
parties or (ii) are routinely obtained after Closing for transactions of this
nature;

(d) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax and other similar liens or charges arising in the ordinary
course of business for obligations (i) that are not delinquent or that will be
paid and discharged in the ordinary course of business or (ii) if delinquent,
that are being contested in good faith by appropriate action of which Buyer is
notified in writing before Closing and for which Buyer indemnifies Buyer
subsequent to Closing;

(e) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;

(f) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
oil and gas operations to be conducted on any Buyer’s Well or Buyer’s Lease;

(g) All (i) operating agreements, unit agreements, unit operating agreements,
pooling agreements and pooling designations affecting Buyer’s Properties that
are contained in Buyer’s files or (ii) compulsory or commissioner’s pooling or
units; provided that the effect of any such documents will not reduce Sellers’
interest with respect to oil and gas produced from any Buyer’s Well, Buyer’s
unit or Buyer’s Lease below the Net Revenue Interest set forth in Exhibit B, or
increase the royalty burdens and other burdens in such Buyer’s Property or
Buyer’s Lease to more than the royalty burdens and other burdens set forth in
Exhibit B-1 for such Buyer’s Property or Buyer’s Lease;

(h) Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

(i) All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Properties in any manner, and all
applicable laws, rules and orders of any governmental authority to the extent
such rights do not adversely affect the net mineral acres or royalty burdens or
other burdens set forth in Exhibit B-1;

 

Page 6



--------------------------------------------------------------------------------

(j) The terms and conditions of the Leases, and of all agreements that are
contained in Buyer’s files or that are recorded in the public records of the
appropriate jurisdiction and which do not increase the royalty burdens or other
burdens in Buyer’s interest with respect to oil and gas produced from any
Buyer’s Property or Buyer’s Lease above the royalty burdens and other burdens
set forth in Exhibit B-1 for such Buyer’s Property or Buyer’s Lease;

(k) All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting Buyer’s Properties which
individually or in the aggregate are not such as to interfere materially with
the operation, value or use of any of Buyer’s Properties, could not reasonably
be expected to prevent or delay Sellers from receiving the proceeds of
production from any of Well, unit or Lease and do not increase the royalty
burdens or other burdens in Buyer’s interest with respect to oil and gas
produced from any Buyer’s Property or Buyer’s Lease above the royalty burdens
and other burdens set forth in Exhibit B-1 for such Buyer’s Property or Buyer’s
Lease;

(l) Any Title Defects that constitute Minimal Defects; and

(m) Any Title Defects Sellers have expressly waived in writing or which are
deemed to have become Permitted Encumbrances under Section 11.6.

“POGO” is defined in the preamble.

“Pogo Partners Inc.” is defined in the preamble.

“Pogo Producing (San Juan) Company” is defined in the preamble.

“Preliminary Net Purchase Price” is defined in Section 14.2.

“Property” is defined in the last sentence of Section 2.1.

“Purchase Price” is defined in Section 3.1.

“Record” is defined in Section 2.1.7.

“Remediation Value” is defined in Section 12.3.

“Sellers” is defined in the preamble.

“Seller Group” means Sellers, their affiliates and the respective employees,
officers, directors, agents and representatives of Sellers and their affiliates.

“Sellers’ Knowledge” means the actual knowledge of any of Doss Bourgeois, Marc
Hensel, Mark Kidder, Rowdy Lemoine, Wright Williamson and Jim Rumsey.

“Sellers’ Retained Liabilities” is defined in the last sentence of Section 16.1.

“Tax Deferred Exchange” is defined in Section 21.13.

“Title Benefit” is defined in Section 11.5.

 

Page 7



--------------------------------------------------------------------------------

“Title Defect” is defined in Section 11.1.

“Title Defect Notice” is defined in Section 11.1.

“Title Defect Removal” is defined in Section 11.4.

“Uncured Title Defect” means any Title Defect, other than a Minimal Defect,
neither removed pursuant to a Title Defect Removal, nor cured, not later than
two Business Days prior to Closing.

“Uncured Title Defects Value” means the Aggregate Defect Value for all Uncured
Title Defects minus the aggregate value of all Title Benefits.

“Unremedied Adverse Environmental Condition” means any Adverse Environmental
Condition, other than a Minimal Defect, that has not been removed pursuant to an
Adverse Environmental Condition Removal, and for which Seller has not elected to
remediate under Section 12.4.3.

“Unremedied Adverse Environmental Conditions Value” means the aggregate
Remediation Value of all Unremedied Adverse Environmental Conditions.

“Wells” is defined in Section 2.1.2.

“Working Interest” means, with respect to the Wells, units or Leases set forth
in Exhibit B, Sellers’ interest in and to the full and entire leasehold estate
created under and by virtue of the Leases and all rights and obligations of
every kind and character appurtenant thereto or arising therefrom, without
regard to any valid lessor’s royalty, overriding royalties, production payments,
carried interests, liens, or other encumbrances or charges against production
therefrom insofar as such interest in said leasehold estate is burdened with the
obligation to bear and pay costs of operations. It also means with respect to
Buyer’ Wells, Buyer’s units or Buyer’s Leases set forth in Exhibit B-1, Buyer’s
interest in and to the full and entire leasehold estate created under and by
virtue of Buyer’s Leases and all rights and obligations of every kind and
character appurtenant thereto or arising therefrom, without regard to any valid
lessor’s royalty, overriding royalties, production payments, carried interests,
liens, or other encumbrances or charges against production therefrom insofar as
such interest in said leasehold estate is burdened with the obligation to bear
and pay costs of operations.

ARTICLE 2

SALE, PURCHASE AND EXCHANGE OF PROPERTIES

2.1. Sellers’ Properties. Subject to the terms and conditions herein set forth,
Sellers agree to sell, assign, convey and deliver to Buyer, and Buyer agrees to
purchase and acquire from Sellers at the Closing, but effective as of 7:00 A.M.
on January 1, 2008 (the “Effective Time”), all of Sellers’ right, title and
interest in and to the following:

2.1.1. The oil, gas and mineral leases, and the leasehold estates created
thereby, described in Exhibit A (collectively, the “Leases”), and all of the
lands covered by the Leases (“Lands”), together with corresponding interests in
and to all the property and

 

Page 8



--------------------------------------------------------------------------------

rights incident thereto, including all rights in any pooled or unitized acreage
by virtue of the Lands being a part thereof, all production from the pool or
unit allocated to any such Lands; and all interests in any wells within the pool
or unit associated with the Lands, and whether or not such interests are
incorrectly described or omitted from Exhibit A;

2.1.2. All producing, non-producing, shut-in and abandoned oil and gas wells,
salt water disposal wells, injection wells, and water wells located on the
Leases or lands pooled or unitized therewith, including the wells described in
Exhibit B and the proration units associated therewith (“Wells”), the Leases, or
portions thereof, associated with proved undeveloped reserves separately
identified as individual Properties in Exhibit B and all pipelines, personal
property, equipment, fixtures, and improvements located on and appurtenant to
the Leases and Lands or elsewhere insofar as they are used or obtained in
connection with the operation of the Leases or relate to the production,
treatment, sale, or disposal of Hydrocarbons or water produced from the Leases
or Lands or attributable thereto (the “Facilities”);

2.1.3. All farmout and farmin agreements, operating agreements, production sales
and purchase contracts, saltwater disposal agreements, surface leases, division
and transfer orders, and (to the extent transferable by Sellers without material
restrictions under third party agreements) all other contracts, contractual
rights, interests and other agreements covering or affecting any or all of the
Leases, Lands, Wells and Facilities (the “Contracts”);

2.1.4. All easements, rights-of-way, licenses, authorizations, permits, and
similar rights and interests applicable to, or used or useful in connection
with, any or all of the Leases, Lands, Wells and Facilities (the “Easements”);

2.1.5. All Hydrocarbons (or the proceeds from the sale of Hydrocarbons) produced
after the Effective Time attributable to Sellers’ interest in the Leases, Lands,
Wells, Facilities and Contracts;

2.1.6. All environmental and other governmental (whether federal, state or
local) permits, licenses, orders, authorizations, franchises and related
instruments or rights relating to the ownership, operation or use of the Leases,
Lands, Wells and Facilities (the “Permits”); and

2.1.7. To the extent transferable without material restriction or payment of a
transfer or licensing fee under third party agreements, all books, files,
records, correspondence, studies, surveys, reports, geologic, proprietary
geophysical and seismic data (including raw data and any interpretative data or
information relating to such geologic, geophysical and seismic data) and other
data in the actual possession or control of Sellers and relating to the
operation of the Leases, Lands, Wells and Facilities, including all title
records, customer lists, supplier lists, sales materials, promotional materials,
operational records, technical records, production and processing records,
division order and lease right-of-way files, accounting files and contract files
(the “Records”).

 

Page 9



--------------------------------------------------------------------------------

All of the real and personal properties, rights, titles, and interests described
in Sections 2.1.1 through 2.1.7, subject to the limitations and terms expressly
set forth herein and in Exhibits A and B, are hereinafter collectively called
the “Properties” or, individually, a “Property.”

2.2. Buyer’s Properties. Subject to the terms and conditions herein set forth,
Buyer agrees to sell, assign, convey and deliver to and exchange with Sellers,
and Sellers agree to purchase and acquire from Buyer at the Closing, but
effective as of the Effective Time, all of Buyer’s right, title and interest in
and to the following:

2.2.1. The oil, gas and mineral leases, and the leasehold estates created
thereby, described in Exhibit A-1 (collectively, the “Buyer’s Leases”), and all
of the lands covered by the Leases (“Buyer’s Lands”), together with
corresponding interests in and to all the property and rights incident thereto,
including all rights in any pooled or unitized acreage by virtue of the Buyer’s
Lands being a part thereof, all production from the pool or unit allocated to
any such Buyer’s Lands; and all interests in any wells within the pool or unit
associated with Buyer’s Lands, and whether or not such interests are incorrectly
described or omitted from Exhibit A-1;

2.2.2. All producing, non-producing, shut-in and abandoned oil and gas wells,
salt water disposal wells, injection wells, and water wells located on Buyer’s
Leases or lands pooled or unitized therewith, including the wells described in
Exhibit B-1 and the proration units associated therewith (“Buyer’s Wells”),
Buyer’s Leases, or portions thereof, associated with proved undeveloped reserves
separately identified as individual Buyer’s Properties in Exhibit B-1 and all
pipelines, personal property, equipment, fixtures, and improvements located on
and appurtenant to Buyer’s Leases and Buyer’s Lands or elsewhere insofar as they
are used or obtained in connection with the operation of Buyer’s Leases or
relate to the production, treatment, sale, or disposal of Hydrocarbons or water
produced from Buyer’s Leases or Buyer’s Lands or attributable thereto (“Buyer’s
Facilities”);

2.2.3. All farmout and farming agreements, operating agreements, production
sales and purchase contracts, saltwater disposal agreements, surface leases,
division and transfer orders, and (to the extent transferable by Buyer without
material restrictions under third party agreements) all other contracts,
contractual rights, interests and other agreements covering or affecting any or
all of Buyer’s Leases, Buyer’s Lands, Buyer’s Wells and Buyer’s Facilities
(“Buyer’s Contracts”);

2.2.4. All easements, rights-of-way, licenses, authorizations, permits, and
similar rights and interests applicable to, or used or useful in connection
with, any or all of Buyer’s Leases, Buyer’s Lands, Buyer’s Wells and Buyer’s
Facilities (“Buyer’s Easements”);

2.2.5. All Hydrocarbons (or the proceeds from the sale of Hydrocarbons) produced
after the Effective Time attributable to Buyer’s interest in Buyer’s Leases,
Buyer’s Lands, Wells, Buyer’s Facilities and Buyer’s Contracts;

 

Page 10



--------------------------------------------------------------------------------

2.2.6. All environmental and other governmental (whether federal, state or
local) permits, licenses, orders, authorizations, franchises and related
instruments or rights relating to the ownership, operation or use of Buyer’s
Leases, Buyer’s Lands, Buyer’s Wells and Buyer’s Facilities (“Buyer’s Permits”);
and

2.2.7. To the extent transferable without material restriction or payment of a
transfer or licensing fee under third party agreements, all books, files,
records, correspondence, studies, surveys, reports, geologic, proprietary
geophysical and seismic data (including raw data and any interpretative data or
information relating to such geologic, geophysical and seismic data) and other
data in the actual possession or control of Buyer and relating to the operation
of the Buyer’s Leases, Buyer’s Lands, Buyer’s Wells and Buyer’s Facilities,
including all title records, customer lists, supplier lists, sales materials,
promotional materials, operational records, technical records, production and
processing records, division order and lease right-of-way files, accounting
files and contract files (“Buyer’s Records”).

All of the real and personal properties, rights, titles, and interests described
in Sections 2.2.1 through 2.2.7, subject to the limitations and terms expressly
set forth herein and in Exhibits A-1 and B-1, are hereinafter collectively
called the “Buyer’s Properties” or, individually, a “Buyer’s Property.”

ARTICLE 3

PURCHASE PRICE

3.1. Purchase Price. The total purchase price for all of Sellers’ interest in
the Properties shall be Two Hundred Million Dollars ($200,000,000) (the
“Purchase Price”), subject to any applicable adjustments as hereinafter
provided. The total purchase price for all of Buyer’s interest in Buyer’s
Properties shall be Twenty Million Dollars ($20,000,000) (“Buyer’s Purchase
Price”). The Purchase Price less Buyer’s Purchase Price shall be deemed to be
the “Net Purchase Price”).

ARTICLE 4

ADJUSTMENTS TO PURCHASE PRICE AND BUYER’S PURCHASE PRICE

The Purchase Price shall be adjusted as follows:

4.1. Increases in Purchase Price. The Purchase Price shall be increased by an
amount equal to the sum of the following amounts:

4.1.1. The amount of costs and expenses actually paid or to be paid by Sellers
and their affiliates related to owning, operating, producing and maintaining the
Properties from the Effective Time to the Closing Date, including capital
expenditures, plus a fixed overhead charge of One Hundred Twenty Five Thousand
Dollars ($125,000) per month, which shall be in lieu of any per-well COPAS
administrative charges on wells operated by any Seller or any affiliate of
Sellers;

 

Page 11



--------------------------------------------------------------------------------

4.1.2. The amount of all prepaid expenses, including ad valorem, property and
similar taxes and assessments based upon or measured by ownership, relating to
the Properties, paid by Sellers and attributable to periods of time after the
Effective Time;

4.1.3. The amount of all upward adjustments to the Purchase Price provided for
in this Agreement; and

4.1.4. The value of (a) all oil and other Hydrocarbons in pipelines or in tanks
above the pipeline sales connection, in each case at the Effective Time that is
credited to the Properties and not sold by Sellers prior to Closing, (b) all
unsold inventory of gas plant products attributable to the Properties at the
Effective Time and not sold by Sellers prior to Closing, each such value to be
the market or, if applicable, the contract price in effect as of the Effective
Time, less any applicable severance taxes and royalties and (c) all gas
imbalance volumes owed to a Seller by a third party as of the Effective Time as
reflected on Schedule 5.10, multiplied by $7.00 per mmbtu.

4.2. Decreases in Purchase Price. The Purchase Price shall be decreased by an
amount equal to the sum of the following amounts:

4.2.1. The amount of all proceeds paid or to be paid to Sellers, including
proceeds from the sale of production, net of all applicable taxes and royalties
actually paid or to be paid by Sellers, attributable to the Properties for
periods of time after the Effective Time;

4.2.2. An amount equal to all ad valorem, property, and similar taxes and
assessments based upon or measured by ownership, relating to the Properties that
are unpaid as of the Closing Date and attributable to periods of time prior to
the Effective Time;

4.2.3. The amount, if any, relating to Title Defect Removals under Section 11.4;

4.2.4. The amount, if any, by which the Uncured Title Defects Value exceeds two
percent (2%) of the Purchase Price;

4.2.5. The amount, if any, by which the Unremedied Adverse Environmental
Conditions Value exceeds two percent (2%) of the Purchase Price;

4.2.6. All gas imbalance volumes owed by a Seller to a third party as of the
Effective Time as reflected on Schedule 5.10, multiplied by $7.00 per mmbtu; and

4.2.7. Any other amount provided for in this Agreement.

The Buyer’s Purchase Price shall be adjusted as follows:

4.3. Increases in Buyer’s Purchase Price. Buyer’s Purchase Price shall be
increased by an amount equal to the sum of the following amounts:

4.3.1. The amount of costs and expenses actually paid or to be paid by Buyer and
its affiliates related to owning, operating, producing and maintaining the
Buyer’s Properties from the Effective Time to the Closing Date, including
capital expenditures;

 

Page 12



--------------------------------------------------------------------------------

4.3.2. The amount of all prepaid expenses, including ad valorem, property and
similar taxes and assessments based upon or measured by ownership, relating to
the Buyer’s Properties, paid by Buyer and attributable to periods of time after
the Effective Time;

4.3.3. The amount of all upward adjustments to Buyer’s Purchase Price provided
for in this Agreement; and

4.3.4. The value of (a) all oil and other Hydrocarbons in pipelines or in tanks
above the pipeline sales connection, in each case at the Effective Time that is
credited to Buyer’s Properties and not sold by Buyer prior to Closing, (b) all
unsold inventory of gas plant products attributable to Buyer’s Properties at the
Effective Time and not sold by Buyer prior to Closing, each such value to be the
market or, if applicable, the contract price in effect as of the Effective Time,
less any applicable severance taxes and royalties and (c) all gas imbalance
volumes owed to Buyer by a third party as of the Effective Time as reflected on
Schedule 11.9, multiplied by $7.00 per mmbtu.

4.4. Decreases in Buyer’s Purchase Price. Buyer’s Purchase Price shall be
decreased by an amount equal to the sum of the following amounts:

4.4.1. The amount of all proceeds paid or to be paid to Buyer, including
proceeds from the sale of production, net of all applicable taxes and royalties
actually paid or to be paid by Buyer, attributable to Buyer’s Properties for
periods of time after the Effective Time;

4.4.2. An amount equal to all ad valorem, property, and similar taxes and
assessments based upon or measured by ownership, relating to Buyer’s Properties
that are unpaid as of the Closing Date and attributable to periods of time prior
to the Effective Time;

4.4.3. The amount, if any, relating to Buyer’s Title Defect Removals under
Section 11.9;

4.4.4. The amount, if any, by which Buyer’s Uncured Title Defects Value exceeds
two percent (2%) of Buyer’s Purchase Price;

4.4.5. The amount, if any, by which the Buyer’s Unremedied Adverse Environmental
Conditions Value exceeds two percent (2%) of Buyer’s Purchase Price;

4.4.6. All gas imbalance volumes owed by a Buyer to a third party as of the
Effective Time as reflected on Schedule 6.17, multiplied by $7.00 per mmbtu; and

4.4.7. Any other amount provided for in this Agreement.

 

Page 13



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers represent and warrant to Buyer that each of the statements made in this
Article 5 are true and correct as of the date of this Agreement and will be true
and correct as of the Closing Date.

5.1. Organization. Pogo Producing Company LLC is a Delaware limited liability
company validly existing and in good standing under the laws of the State of
Delaware. Pogo Producing (San Juan) Company is a corporation validly existing
and in good standing under the laws of the state of Texas. Pogo Partners Inc. is
a corporation validly existing and in good standing under the laws of the state
of Texas. Each Seller is in good standing and duly qualified to do business in
each other jurisdiction in which the conduct of its business or ownership or
leasing of its properties makes such qualification or registration necessary.

5.2. Authority. Each Seller has full power to enter into and perform its
obligations under this Agreement and has taken all proper limited partnership or
limited liability company action to authorize entering into this Agreement and
performing its obligations hereunder.

5.3. No Conflict. To Sellers’ Knowledge, neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor the compliance with the terms hereof will result in any default under any
material agreement or instrument to which any Seller is a party (including its
governing documents) or by which any of the Properties is bound, or violate any
order, writ, injunction, decree, statute, rule or regulation applicable to any
Seller or to any of the Properties, other than requirements to obtain (a) those
consents to assignment or waivers of preferential rights to purchase from third
parties set forth in Schedule 5.3 and (b) approvals from governmental entities
customarily obtained post-closing.

5.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of each Seller and constitutes (and the Assignment, when executed and
delivered at Closing, will constitute) the legal, valid and binding obligation
of such Seller, enforceable in accordance with its terms, except as limited by
bankruptcy or other similar laws applicable generally to creditors’ rights and
as limited by general equitable principles.

5.5. Contracts. To Sellers’ Knowledge, Schedule 5.5 describes (a) all area of
mutual interests agreements (other than area of mutual provisions of customary
joint operating agreements), all purchase or sale agreements (other than with
respect to production of Hydrocarbons and the disposition of field equipment in
the ordinary course), partnership (other than tax partnerships), joint venture
and/or exploration or development program agreements relating to Wells and
Leases or otherwise included in the Properties, (b) all of the production sales,
marketing and processing agreements relating to the Wells and Leases, other than
such agreements which are terminable by Sellers without penalty on 30 or fewer
days’ notice and (c) any contracts or agreements (other than contracts for
utility services) burdening the Properties which could reasonably be expected to
obligate Sellers to expend in excess of Two Hundred Fifty Thousand Dollars
($250,000) in any calendar year ((a) – (c) collectively, the “Material
Contracts”). To Sellers’ Knowledge, (x) no Seller has received written notice of
its default under any of the Material Contracts, (y) the Leases or the
Easements; the Material Contracts and the Leases are in full force and effect
and have not been modified or amended in any material respect; and (z) no Seller
is in default in any material respect thereunder or under any Easement.

 

Page 14



--------------------------------------------------------------------------------

5.6. Litigation and Claims. Except as set forth on Schedule 5.6, no suit,
action, demand, proceeding, lawsuit or other litigation is pending or, to
Sellers’ Knowledge, threatened with respect to any Seller that could reasonably
be expected to materially and adversely affect the ownership, operation or value
of the Properties or any of the Wells or Leases.

5.7. Finder’s Fees. No Seller has incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any responsibility whatsoever.

5.8. Sale Contracts. Except for (a) contracts governing the sale of Hydrocarbons
in the ordinary course or (b) the disposition in the ordinary course of
equipment no longer suitable for oil and gas field operations, there are no
contracts or options outstanding for the sale, exchange or transfer of any
Seller’s interest in the Properties or any portion thereof.

5.9. Notices. To Sellers’ Knowledge, and except as set forth on Schedule 5.9 or
Schedule 5.12, (a) Sellers’ operation of the Properties is not the subject of
any pending regulatory compliance or enforcement actions and (b) no Seller has
received written notice, which has not heretofore been complied with, of any
violation of laws, rules or regulations (federal, state and local) issued with
respect to the Properties.

5.10. Imbalances. To Sellers’ Knowledge, except as set forth on Schedule 5.10,
there are no gas or other Hydrocarbon production, pipeline, transportation or
processing imbalances existing as of the Effective Time with respect to any of
the Properties.

5.11. Property Obligations. All rentals, royalties, shut-in royalties,
overriding royalties and other payments due pursuant to or with respect to the
Leases have been properly paid, except for such failures to pay which could not
reasonably be expected to have a Material Adverse Effect.

5.12. Property Operation. To Sellers’ Knowledge, and except as set forth on
Schedule 5.9 or Schedule 5.12, the Wells have been drilled, completed, operated,
developed and produced in material compliance with all applicable judgments,
orders, laws, rules and regulations (other than those relating to environmental
or title matters, which are dealt with in Article 11 and Article 12) and all
necessary certificates, consents, permits, licenses and other governmental
authorizations (other than those relating to environmental or title matters,
which are dealt with in Article 11 and Article 12) which are material to the
ownership, use or operation of the Properties have been obtained and are in
force.

5.13. Take-or-Pay. To Sellers’ Knowledge, except as set forth on Exhibit B,
neither Seller is obligated, under a take-or-pay or similar arrangement, or by
virtue of an election to non-consent, or not participate in a past or current
operation on the Properties pursuant to the applicable operating agreement, to
produce Hydrocarbons, or allow Hydrocarbons to be produced, without receiving
full payments at the time of delivery in an amount that corresponds to the Net
Revenue Interest in the Hydrocarbons attributable to any Well, unit or Lease
described in Exhibit B.

 

Page 15



--------------------------------------------------------------------------------

5.14. Taxes. All taxes that are due based on or measured by the ownership of any
Property, the production or removal of Hydrocarbons therefrom or the receipt of
proceeds therefrom have been properly paid.

5.15. Timely Receipt. To Sellers’ Knowledge, each Seller is timely receiving, in
all material respects, its share of proceeds from the sale of Hydrocarbons
produced from the Properties without suspense, counterclaim or set-off. There
has been no production of Hydrocarbons from the Properties in excess of the
allowable production established pursuant to applicable state or federal law or
regulation that would result in any material restriction on production from the
Leases subsequent to the Effective Time.

5.16. Timely Payment. Each Seller has paid its share of all costs payable by it
under the Leases and the Material Contracts, except those being contested in
good faith.

5.17. Outstanding Obligations. Except as otherwise described in Schedule 5.17,
to Sellers’ Knowledge, there are no outstanding authorizations for expenditures
or other written commitments or proposals to conduct operations on the
Properties.

5.18. Material Differences. To Sellers’ Knowledge, there exist no material
differences between the Lease Operating Expense and Revenue statements for the
Properties provided by Sellers to Buyer as compared to the lease operating
expenses incurred by Sellers and the revenues received by Sellers for the
periods covered in the statements.

5.19. Basis of Sellers Decision; Property Review. Sellers:

5.19.1. Have such knowledge and experience in financial and business matters
that they are capable of evaluating the merits and risks of their investment in
Buyer’s Properties contemplated hereby, and are able to bear the economic risk
of such investment indefinitely;

5.19.2. Have (a) had the opportunity to meet with representative officers and
other representatives of Buyer to discuss Buyer’s Properties and (b) received
all materials, documents and other information that Sellers deem necessary or
advisable to evaluate Buyer’s Properties;

5.19.3. Have made their own independent examination, investigation, analysis and
evaluation of Buyer’s Properties, including their own estimate of the value of
Buyer’s Properties; and

5.19.4. Have undertaken such due diligence pertaining to Buyer’s Properties as
Sellers deem adequate, including that described above.

5.20. Sellers Experience and Counsel. Sellers are experienced and knowledgeable
investors and operators in the oil and gas business. Prior to entering into this
Agreement, Sellers were advised by and has relied solely on their own expertise
and legal, tax, engineering, and other professional counsel concerning this
Agreement, Buyer’s Properties and the value thereof.

 

Page 16



--------------------------------------------------------------------------------

5.21. Closing Funds. Sellers have or will have at the Closing sufficient funds
to enable the payment to Buyer by wire transfer of the Net Purchase Price in
accordance with Article 14 and otherwise to perform Sellers’ obligations under
this Agreement.

5.22. No Further Distribution. Sellers are acquiring Buyer’s Properties for
their own account and not with a view to, or for offer of resale in connection
with, a distribution thereof, within the meaning of the Securities Act of 1933,
15 U.S.C. § 77a et seq., and any other rules, regulations, and laws pertaining
to the distribution of securities. Sellers have not sought or solicited, nor are
Sellers participating with, investors, partners or other third parties in order
to fund the Net Purchase Price and to close this transaction, and all funds used
by Sellers in connection with this transaction are Sellers own funds.

5.23. Sellers Ability to Take Title. Sellers are unaware of any fact or
circumstance which would preclude or inhibit unconditional approval of Buyer’s
assignment of Buyer’s Properties to Sellers by any governmental agency,
including meeting existing or increased bonding requirements.

5.24. Sellers Ability to Operate. Sellers are unaware of any fact or
circumstance which would preclude or inhibit Sellers’ qualification to operate
any oil, gas and mineral leases and pipeline(s) previously operated by Buyer,
including meeting existing or bonding or other security requirements of any
lessee or governmental agency.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers that each of the statements made in
this Article 6 are true and correct as of the date of this Agreement and will be
true and correct as of the Closing Date.

6.1. Organization. Buyer is a corporation validly existing and in good standing
under the laws of the State of its incorporation. Buyer is in good standing and
duly qualified to do business in each other jurisdiction in which the conduct of
its business or ownership or leasing of its properties makes such qualification
or registration necessary, and, as of Closing, will be qualified to do business
and be in good standing under the laws of the States of Texas and New Mexico.

6.2. Authority. Buyer has full power to enter into and perform its obligations
under this Agreement and has taken all proper corporate action to authorize
entering into this Agreement and performing its obligations hereunder.

6.3. No Conflicts. To Buyer’s Knowledge, neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor the compliance with the terms hereof will result in any default under any
material agreement or instrument to which Buyer is a party (including its
governing documents) or by which any of Buyer’s Properties is bound, or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Buyer or to any of Buyer’s Properties, other than requirements to obtain
(a) those consents to assignment or waivers of preferential rights to purchase
from third parties set forth in Schedule 6.3 and (b) approvals from governmental
entities customarily obtained post-closing.

 

Page 17



--------------------------------------------------------------------------------

6.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of Buyer and constitutes the legal, valid and binding obligation of
Buyer, enforceable in accordance with its terms, except as limited by bankruptcy
or other similar laws applicable generally to creditor’s rights and as limited
by general equitable principles.

6.5. Basis of Buyer’s Decision; Property Review. Buyer:

6.5.1. Has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Properties contemplated hereby, and is able to bear the economic risk of such
investment indefinitely;

6.5.2. Has (a) had the opportunity to meet with representative officers and
other representatives of Sellers to discuss the Properties and (b) received all
materials, documents and other information that Buyer deems necessary or
advisable to evaluate the Properties;

6.5.3. Has made its own independent examination, investigation, analysis and
evaluation of the Properties, including its own estimate of the value of the
Properties; and

6.5.4. Has undertaken such due diligence pertaining to the Properties as Buyer
deems adequate, including that described above.

6.6. Buyer’s Experience and Counsel. Buyer is an experienced and knowledgeable
investor and operator in the oil and gas business. Prior to entering into this
Agreement, Buyer was advised by and has relied solely on its own expertise and
legal, tax, engineering, and other professional counsel concerning this
Agreement, the Properties and the value thereof.

6.7. Closing Funds. Buyer has or will have at the Closing sufficient funds to
enable the payment to Sellers by wire transfer of the Net Purchase Price in
accordance with Article 14 and otherwise to perform Buyer’s obligations under
this Agreement.

6.8. No Further Distribution. Buyer is acquiring the Properties for its own
account and not with a view to, or for offer of resale in connection with, a
distribution thereof, within the meaning of the Securities Act of 1933, 15
U.S.C. § 77a et seq., and any other rules, regulations, and laws pertaining to
the distribution of securities. Buyer has not sought or solicited, nor is Buyer
participating with, investors, partners or other third parties in order to fund
the Net Purchase Price and to close this transaction, and all funds used by
Buyer in connection with this transaction are Buyer’s own funds.

6.9. Buyer’s Ability to Take Title. Buyer is unaware of any fact or circumstance
which would preclude or inhibit unconditional approval of Sellers’ assignment of
the Properties to Buyer by any governmental agency, including meeting existing
or increased bonding requirements.

6.10. Buyer’s Ability to Operate. Buyer is unaware of any fact or circumstance
which would preclude or inhibit Buyer’s qualification to operate any oil, gas
and mineral leases and pipeline(s) previously operated by Sellers, including
meeting existing or bonding or other security requirements of any lessee or
governmental agency.

 

Page 18



--------------------------------------------------------------------------------

6.11. Finder’s Fees. Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect to this transaction for
which any Seller shall have any responsibility whatsoever.

6.12. Contracts. To Buyer’s Knowledge, Schedule 6.12 describes (a) all area of
mutual interests agreements (other than area of mutual provisions of customary
joint operating agreements), all purchase or sale agreements (other than with
respect to production of Hydrocarbons and the disposition of field equipment in
the ordinary course), partnership (other than tax partnerships), joint venture
and/or exploration or development program agreements relating to Buyer’s Wells
and Buyer’s Leases or otherwise included in Buyer’s Properties, (b) all of the
production sales, marketing and processing agreements relating to Buyer’s Wells
and Buyer’s Leases, other than such agreements which are terminable by Buyer
without penalty on 30 or fewer days’ notice and (c) any contracts or agreements
(other than contracts for utility services) burdening the Buyer’s Properties
which could reasonably be expected to obligate Buyer to expend in excess of Two
Hundred Fifty Thousand Dollars ($250,000) in any calendar year ((a) –
(c) collectively, the “Buyer’s Material Contracts”). To Buyer’s Knowledge,
(x) Buyer has not received written notice of its default under any of Buyer’s
Material Contracts, (y) Buyer’s Leases or Buyer’s Easements; Buyer’s Material
Contracts and Buyer’s Leases are in full force and effect and have not been
modified or amended in any material respect; and (z) Buyer is not in default in
any material respect thereunder or under any Buyer Easement.

6.13. Litigation and Claims. Except as set forth on Schedule 6.13, no suit,
action, demand, proceeding, lawsuit or other litigation is pending or, to
Buyer’s Knowledge, threatened with respect to Buyer that could reasonably be
expected to materially and adversely affect the ownership, operation or value of
Buyer’s Properties or any of Buyer’s Wells or Buyer’s Leases.

6.14. Intentionally Deleted.

6.15. Sale Contracts. Except for (a) contracts governing the sale of
Hydrocarbons in the ordinary course or (b) the disposition in the ordinary
course of equipment no longer suitable for oil and gas field operations, there
are no contracts or options outstanding for the sale, exchange or transfer of
Buyer’s interest in Buyer’s Properties or any portion thereof.

6.16. Notices. To Buyer’s Knowledge, and except as set forth on Schedule 6.16 or
Schedule 6.19, (a) Buyer’s operation of Buyer’s Properties is not the subject of
any pending regulatory compliance or enforcement actions and (b) Buyer has not
received written notice, which has not heretofore been complied with, of any
violation of laws, rules or regulations (federal, state and local) issued with
respect to Buyer’s Properties.

6.17. Imbalances. To Buyer’s Knowledge, except as set forth on Schedule 6.17,
there are no gas or other Hydrocarbon production, pipeline, transportation or
processing imbalances existing as of the Effective Time with respect to any of
Buyer’s Properties.

6.18. Property Obligations. All rentals, royalties, shut-in royalties,
overriding royalties and other payments due pursuant to or with respect to
Buyer’s Leases have been properly paid, except for such failures to pay which
could not reasonably be expected to have a Material Adverse Effect.

 

Page 19



--------------------------------------------------------------------------------

6.19. Property Operation. To Buyer’s Knowledge, and except as set forth on
Schedule 6.16 or Schedule 6.19, the Buyer’s Wells have been drilled, completed,
operated, developed and produced in material compliance with all applicable
judgments, orders, laws, rules and regulations (other than those relating to
environmental or title matters, which are dealt with in Article 11 and Article
12) and all necessary certificates, consents, permits, licenses and other
governmental authorizations (other than those relating to environmental or title
matters, which are dealt with in Article 11 and Article 12) which are material
to the ownership, use or operation of Buyer’s Properties have been obtained and
are in force.

6.20. Take-or-Pay. To Buyer’s Knowledge, except as set forth on Exhibit B-1,
Buyer is not obligated, under a take-or-pay or similar arrangement, or by virtue
of an election to non-consent, or not participate in a past or current operation
on Buyer’s Properties pursuant to the applicable operating agreement, to produce
Hydrocarbons, or allow Hydrocarbons to be produced, without receiving full
payments at the time of delivery in an amount that corresponds to Buyer’s
interest in the Hydrocarbons attributable to any Buyer Property or Buyer Lease
described in Exhibit B-1.

6.21. Taxes. All taxes that are due based on or measured by the ownership of any
Buyer Property, the production or removal of Hydrocarbons therefrom or the
receipt of proceeds therefrom have been properly paid.

6.22. Timely Receipt. To Buyer’s Knowledge, Buyer is timely receiving, in all
material respects, its share of proceeds from the sale of Hydrocarbons produced
from Buyer’s Properties without suspense, counterclaim or set-off. There has
been no production of Hydrocarbons from Buyer’s Properties in excess of the
allowable production established pursuant to applicable state or federal law or
regulation that would result in any material restriction on production from
Buyer’s Leases subsequent to the Effective Time.

6.23. Timely Payment. Buyer has paid its share of all costs payable by it under
Buyer’s Leases and Buyer’s Material Contracts, except those being contested in
good faith.

6.24. Outstanding Obligations. Except as otherwise described in Schedule 6.24,
to Buyer’s Knowledge, there are no outstanding authorizations for expenditures
or other written commitments or proposals to conduct operations on Buyer’s
Properties.

6.25. Material Differences. To Buyer’s Knowledge, there exist no material
differences between the Lease Operating Expense and Revenue statements for
Buyer’s Properties provided by Buyer to Sellers as compared to the lease
operating expenses incurred by Buyer and the revenues received by Buyer for the
periods covered in the statements.

ARTICLE 7

COVENANTS OF SELLER

7.1. Conduct of Business Pending Closing. From the date hereof to the Closing
Date, except as provided herein, as required by any obligation, agreement,
Lease, contract, or instrument referred to on any Exhibit or Schedule or as
otherwise consented to in writing by Buyer, each Seller will:

7.1.1. Not (a) act in any manner with respect to the Properties other than in
the normal, usual and customary manner, consistent with prior practice;
(b) dispose of, encumber or relinquish any of the Properties (other than any
relinquishment resulting from the expiration of any Lease or Material Contract
in accordance with its terms); (c) waive, compromise or settle any material
right or claim with respect to any of the Properties; or (d) except with respect
to those matters identified in Schedule 5.17, make capital or workover
expenditures with respect to the Properties in excess of $100,000 (net to
Sellers’ interest), except when required by an emergency when there shall have
been insufficient time to obtain advance consent (provided, that Seller will
promptly notify Buyer of any such emergency expenditures);

 

Page 20



--------------------------------------------------------------------------------

7.1.2. Use commercially reasonable efforts to preserve relationships with all
third parties having business dealings with respect to the Properties;

7.1.3. Cooperate with Buyer in the notification of all applicable governmental
regulatory authorities of the transactions contemplated hereby and cooperate
with Buyer in obtaining the issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Buyer to own and operate the
Properties following the Closing;

7.1.4. Use commercially reasonable efforts, when necessary in Buyer’s opinion,
to seek appointment of Buyer as the successor operator to Seller with respect to
all Properties currently operated by Seller;

7.1.5. Until Closing maintain all insurance with respect to the Properties
currently in force with the same coverages and limits as are in effect at the
date hereof; and

7.1.6. Use commercially reasonable efforts to obtain the consents or waivers
listed on Schedule 5.3.

7.2. Access. Each Seller shall afford to Buyer and its authorized
representatives reasonable access, at Buyer’s sole risk and expense, from the
date hereof until the Closing Date during normal business hours, to (a) the
Properties operated by such Seller (provided, however, that Buyer shall
indemnify and hold harmless Seller from and against any and all Claims arising
from Buyer’s inspection of the Properties (including Claims for personal
injuries, property damage and reasonable attorneys’ and experts’ fees, AND
SPECIFICALLY FOR CLAIMS ARISING OUT OF OR PARTIALLY OR FULLY CAUSED BY THE
NEGLIGENCE OF SELLERS OR THEIR AGENTS OR REPRESENTATIVES)), and (b) such
Seller’s operating, accounting, contract, corporate and legal files, records,
materials, data and information regarding the Properties (“Data”); provided,
however, that Data shall not include (x) any legal materials the disclosure of
which such Seller determines would jeopardize the assertion of a privilege in
ongoing or anticipated litigation with third parties, or (y) information, the
disclosure of which would violate any confidentiality agreement to which such
Seller is bound.

 

Page 21



--------------------------------------------------------------------------------

7.3. Satisfaction of Conditions. Sellers will use commercially reasonable
efforts to take all actions and to do all things necessary to consummate, make
effective and comply with all of the terms of this Agreement (including
satisfaction, but not waiver, of the Closing conditions for which they are
responsible or otherwise in control).

ARTICLE 8

COVENANTS OF BUYER

8.1. Satisfaction of Conditions. Buyer will use commercially reasonable efforts
to take all actions and to do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement (including satisfaction, but
not waiver, of the Closing conditions for which it is responsible or otherwise
in control).

8.2. Conduct of Business Pending Closing. From the date hereof to the Closing
Date, except as provided herein, as required by any obligation, agreement, Buyer
Lease, contract, or instrument referred to on any Exhibit or Schedule or as
otherwise consented to in writing by Sellers, Buyer will:

8.2.1. Not (a) act in any manner with respect to Buyer’s Properties other than
in the normal, usual and customary manner, consistent with prior practice;
(b) dispose of, encumber or relinquish any of Buyer’s Properties (other than any
relinquishment resulting from the expiration of any Buyer’s Lease or Buyer’s
Material Contract in accordance with its terms); (c) waive, compromise or settle
any material right or claim with respect to any of Buyer’s Properties; or
(d) except with respect to those matters identified in Schedule 6.24, make
capital or workover expenditures with respect to Buyer’s Properties in excess of
$100,000 (net to Buyer’s interest), except when required by an emergency when
there shall have been insufficient time to obtain advance consent (provided,
that Buyer will promptly notify Seller of any such emergency expenditures);

8.2.2. Use commercially reasonable efforts to preserve relationships with all
third parties having business dealings with respect to Buyer’s Properties;

8.2.3. Cooperate with Sellers in the notification of all applicable governmental
regulatory authorities of the transactions contemplated hereby and cooperate
with Sellers in obtaining the issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Sellers to own and operate
Buyer’s Properties following the Closing;

8.2.4. Use commercially reasonable efforts, when necessary Sellers’ opinion, to
seek appointment of one of the Sellers as the successor operator to Buyer with
respect to all of Buyer’s Properties currently operated by Seller;

8.2.5. Until Closing maintain all insurance with respect to Buyer’s Properties
currently in force with the same coverages and limits as are in effect at the
date hereof; and

8.2.6. Use commercially reasonable efforts to obtain the consents or waivers
listed on Schedule 6.3.

 

Page 22



--------------------------------------------------------------------------------

8.3. Access. Buyer shall afford to Sellers and their authorized representatives
reasonable access, at Sellers’ sole risk and expense, from the date hereof until
the Closing Date during normal business hours, to (a) Buyer’s Properties
operated by Buyer (provided, however, that Sellers shall indemnify and hold
harmless Buyer from and against any and all Claims arising from Sellers’
inspection of Buyer’s Properties (including Claims for personal injuries,
property damage and reasonable attorneys’ and experts’ fees, AND SPECIFICALLY
FOR CLAIMS ARISING OUT OF OR PARTIALLY OR FULLY CAUSED BY THE NEGLIGENCE OF
BUYER OR ITS AGENTS OR REPRESENTATIVES)), and (b) Buyer’s operating, accounting,
contract, corporate and legal files, records, materials, data and information
regarding the Properties (“Buyer’s Data”); provided, however, that Buyer’s Data
shall not include (x) any legal materials the disclosure of which Buyer
determines would jeopardize the assertion of a privilege in ongoing or
anticipated litigation with third parties, or (y) information, the disclosure of
which would violate any confidentiality agreement to which Buyer is bound.

ARTICLE 9

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

The obligations of Sellers to be performed at the Closing are subject to the
fulfillment (or waiver by Sellers in their sole discretion), before or at the
Closing, of each of the following conditions:

9.1. Representations and Warranties. The representations and warranties by Buyer
set forth in Article 6 shall be true and correct in all material respects at and
as of the Closing as though made at and as of the Closing; provided, however,
that in no event shall the existence of a Title Defect or an Adverse
Environmental Condition cause a representation or warranty to be untrue or
incorrect.

9.2. Covenants. Buyer shall have performed and complied with in all material
respects all covenants and agreements required to be performed and satisfied by
it at or prior to Closing.

9.3. No Litigation. There shall be no suits, actions or other proceedings
pending or threatened to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

9.4. Consents. All consents and approvals required to be obtained before Closing
shall have been obtained or shall have expired without being exercised and have
therefore been waived, except for those consents and approvals which are
customarily obtained after closing of transactions similar to those contemplated
hereby.

9.5. Release of Liens. All mortgages, deeds of trust and other liens of record
burdening Buyer’s Properties, if any (other than Permitted Liens), which secure
indebtedness of Sellers or any of their affiliates shall be released at or
before Closing.

 

Page 23



--------------------------------------------------------------------------------

ARTICLE 10

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

The obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in its sole discretion), before or at the
Closing, of each of the following conditions:

10.1. Representations and Warranties. The representations and warranties of the
Sellers set forth in Article 5 shall be true and correct in all material
respects at and as of the Closing as though made at and as of the Closing;
provided, however, that in no event shall the existence of a Title Defect or an
Adverse Environmental Condition cause a representation or warranty to be untrue
or incorrect.

10.2. Covenants. Sellers shall have performed and complied with in all material
respects all covenants and agreements required to be performed and satisfied by
them at or prior to Closing.

10.3. No Litigation. There shall be no suits, actions or other proceedings
pending or threatened to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

10.4. Consents. All consents and approvals required to be obtained before
Closing shall have been obtained or shall have expired without being exercised
and have therefore been waived, except for those consents and approvals which
are customarily obtained after closing of transactions similar to those
contemplated hereby.

10.5. Release of Liens. All mortgages, deeds of trust and other liens of record
burdening the Properties, if any (other than Permitted Liens), which secure
indebtedness of Buyer or any of its affiliates shall be released at or before
Closing.

ARTICLE 11

TITLE MATTERS

11.1. Title Defect Notice by Buyer. Buyer shall in good faith provide Sellers
with written notice (a “Title Defect Notice”) at or before the Defect
Notification Deadline of any fact that renders Sellers’ title to any Property
less than Good and Defensible Title (“Title Defect”), in each case together
with, in reasonable detail, a description of (a) the Well, unit and/or Lease
with respect to which the claimed Title Defect(s) relate, (b) the nature of such
claimed Title Defect(s) and (c) Buyer’s calculation of the value of each claimed
Title Defect(s) in accordance with the guidelines set forth in Section 11.3. Any
Title Defect that is not identified in a properly and timely delivered Title
Defect Notice shall thereafter be forever waived and expressly assumed by Buyer
and shall be deemed to have become a Permitted Encumbrance.

11.2. Determination of Title Defects and Defect Values for the Properties.

11.2.1. Within ten Business Days after Sellers’ receipt of a Title Defect
Notice, the applicable Seller shall notify Buyer as to whether Sellers agree
with the Title Defects claimed therein and/or the values proposed for such Title
Defects therein. If such Seller

 

Page 24



--------------------------------------------------------------------------------

does not agree with any such claimed Title Defect and/or any such proposed
value, then the Parties shall promptly enter into good faith negotiations and
shall attempt to agree on such matters. The value agreed by the Parties with
respect to a Title Defect shall be the Defect Value for such Title Defect.

11.2.2. If the Parties cannot reach agreement concerning either the existence of
a Title Defect or a value therefor with respect to any Property prior to
Closing, then, upon any Party’s written request, the Parties shall submit such
dispute to a mutually acceptable attorney or other consultant experienced in
title examination in the state in which such Property is located for prompt
resolution; provided, however, that if at any time any consultant so chosen
fails or refuses to perform hereunder, a new consultant shall be chosen by the
Parties. The cost of any such consultant shall be borne 50% by Sellers and 50%
by Buyer. For any such dispute resolution process, Sellers and Buyer shall
present a written statement of their respective positions on the dispute to the
consultant within three Business Days after the consultant is selected, and the
consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten Business
Days of receipt of such statements. The determination by the consultant shall be
conclusive and binding on the Parties and shall be enforceable against any Party
in any court of competent jurisdiction, and the value determined by the
consultant with respect to a Title Defect shall be the Defect Value for such
Title Defect. If necessary to complete such determination, the Closing Date
shall be deferred until the consultant has made a determination of the disputed
issues with respect thereto and all subsequent dates and required activities
having reference to the Closing Date shall be correspondingly deferred;
provided, however, that, unless the Parties mutually agree in writing to the
contrary, the Closing Date shall not be deferred under this Section 11.2.2 in
any event for more than ten Business Days.

11.2.3. Sellers shall have the right, but not the obligation, to cure any fact
agreed or determined to be a Title Defect.

11.3. Calculation of Defect Value.

11.3.1. If a Title Defect exists because Sellers own a lesser Net Revenue
Interest in a Property than that shown for such Property on Exhibit B, then the
Defect Value with respect to such Title Defect shall be the amount equal to the
product of (a) the Allocated Value of such Property and (b) a fraction, the
numerator of which is the interest agreed or determined to be owned by Sellers
and the denominator of which is the respective interest set forth on Exhibit B.

11.3.2. If a Title Defect is a lien, encumbrance or other charge upon a Property
which is liquidated in amount, but such Title Defect is not a Minimal Defect,
then Sellers shall either (a) instruct Buyer to pay at Closing the sum necessary
to be paid to the obligee to remove the Title Defect from such Property (the
aggregate of all such amounts, the “Liquidated Title Defect Payment”) or
(b) retain the obligation of such Title Defect and elect to challenge the
validity thereof (or of any portion thereof), in which case Buyer shall extend
reasonable cooperation to Sellers in such efforts at no risk or expense to
Buyer.

 

Page 25



--------------------------------------------------------------------------------

11.3.3. If a Title Defect represents an obligation or burden upon a Property for
which the economic detriment to Buyer is not liquidated but can be estimated
with reasonable certainty, the Defect Value with respect to such Title Defect
shall be the sum the Parties mutually agree upon in good faith as the present
value of the adverse economic effect such Title Defect will have on such
Property. If the Parties cannot reach an agreement as to such Defect Value, then
such dispute shall be resolved in the manner set forth in Section 11.2.

11.4. Exclusion of Properties Subject to Title Defects. With respect to any
Property subject to a Title Defect, Sellers shall have the option (which must be
exercised by written notice to Buyer at least five Business Days prior to
Closing) to remove such Property from this Agreement, in which case the Purchase
Price shall be reduced by the Allocated Value of such Property. If a third party
exercises an applicable preferential right of purchase with respect to any
Property, the Purchase Price shall be reduced by the Allocated Value of such
Property or, if the preferential right affects less than 100% of such Property,
a pro rata portion thereof calculated in accordance with Section 11.3.1, and
such Property (or portion thereof) shall be removed from this Agreement. The
removal of a Property or portion thereof under this Section 11.4 is referred to
as a “Title Defect Removal”.

11.5. Purchase Price Adjustment for Title Benefits. If it is agreed or
determined that Sellers own a greater Net Revenue Interest in a Property than is
set forth in Exhibit B which exceeds an amount (calculated on the same basis as
Defect Values) equal to the greater of (a) 2% of the Allocated Value of such
Property or (b) $15,000 (a “Title Benefit”), the aggregate amount thereof will
be taken as an offset to the Uncured Title Defects Value, if any; otherwise, no
adjustment to the Purchase Price shall be made therefor.

11.6. Title Defect Notice by Sellers. Sellers shall in good faith provide the
Buyer with written notice (a “Title Defect Notice”) at or before the Defect
Notification Deadline of any fact that renders Buyer’s title to any Buyer
Property less than Good and Defensible Title (“Title Defect”), in each case
together with, in reasonable detail, a description of (a) Buyer’s Well, Buyer’s
unit and/or Buyer’s Lease with respect to which the claimed Title Defect(s)
relate, (b) the nature of such claimed Title Defect(s) and (c) Sellers’
calculation of the value of each claimed Title Defect(s) in accordance with the
guidelines set forth in Section 11.8. Any Title Defect that is not identified in
a properly and timely delivered Title Defect Notice shall thereafter be forever
waived and expressly assumed by Sellers and shall be deemed to have become a
Permitted Encumbrance.

11.7. Determination of Title Defects and Defect Values for the Buyer’s
Properties.

11.7.1. Within ten Business Days after Buyer’s receipt of a Title Defect Notice
relating to the Buyer’s Properties, Buyer shall notify Seller as to whether
Buyer agrees with the Title Defects claimed therein and/or the values proposed
for such Title Defects therein. If Buyer does not agree with any such claimed
Title Defect and/or any such proposed value, then the Parties shall promptly
enter into good faith negotiations and shall attempt to agree on such matters.
The value agreed by the Parties with respect to a Title Defect shall be the
Defect Value for such Title Defect.

 

Page 26



--------------------------------------------------------------------------------

11.7.2. If the Parties cannot reach agreement concerning either the existence of
a Title Defect or a value therefor with respect to any Buyer Property prior to
Closing, then, upon any Party’s written request, the Parties shall submit such
dispute to a mutually acceptable attorney or other consultant experienced in
title examination in the state in which such Property is located for prompt
resolution; provided, however, that if at any time any consultant so chosen
fails or refuses to perform hereunder, a new consultant shall be chosen by the
Parties. The cost of any such consultant shall be borne 50% by Sellers and 50%
by Buyer. For any such dispute resolution process, Sellers and Buyer shall
present a written statement of their respective positions on the dispute to the
consultant within three Business Days after the consultant is selected, and the
consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten Business
Days of receipt of such statements. The determination by the consultant shall be
conclusive and binding on the Parties and shall be enforceable against any Party
in any court of competent jurisdiction, and the value determined by the
consultant with respect to a Title Defect shall be the Defect Value for such
Title Defect. If necessary to complete such determination, the Closing Date
shall be deferred until the consultant has made a determination of the disputed
issues with respect thereto and all subsequent dates and required activities
having reference to the Closing Date shall be correspondingly deferred;
provided, however, that, unless the Parties mutually agree in writing to the
contrary, the Closing Date shall not be deferred under this Section 11.7.2 in
any event for more than ten Business Days.

11.7.3. Buyer shall have the right, but not the obligation, to cure any fact
agreed or determined to be a Title Defect.

11.8. Calculation of Defect Value.

11.8.1. If a Title Defect exists because Buyer owns a lesser number of net
mineral acres in a Buyer Property than that shown for such Buyer Property on
Exhibit B-1, then the Defect Value with respect to such Title Defect shall be
the amount equal to the product of (a) the Allocated Value of such Buyer
Property and (b) a fraction, the numerator of which is the number of net mineral
acres agreed or determined to be owned by Buyer and the denominator of which is
the respective number of net mineral acres set forth on Exhibit B-1 for such
Buyer Property.

11.8.2. If a Title Defect is a lien, encumbrance or other charge upon a Property
which is liquidated in amount, but such Title Defect is not a Minimal Defect,
then Buyer shall either (a) instruct Sellers to pay at Closing the sum necessary
to be paid to the obligee to remove the Title Defect from such Buyer Property
(the aggregate of all such amounts, the “Liquidated Title Defect Payment”) or
(b) retain the obligation of such Title Defect and elect to challenge the
validity thereof (or of any portion thereof), in which case Sellers shall extend
reasonable cooperation to Buyer in such efforts at no risk or expense to
Sellers.

11.8.3. If a Title Defect represents an obligation or burden upon a Buyer
Property for which the economic detriment to Buyer is not liquidated but can be
estimated with reasonable certainty, the Defect Value with respect to such Title
Defect shall be the sum

 

Page 27



--------------------------------------------------------------------------------

the Parties mutually agree upon in good faith as the present value of the
adverse economic effect such Title Defect will have on such Buyer Property. If
the Parties cannot reach an agreement as to such Defect Value, then such dispute
shall be resolved in the manner set forth in Section 11.7.

11.9. Exclusion of Properties Subject to Title Defects. With respect to any
Buyer Property subject to a Title Defect, Buyer shall have the option (which
must be exercised by written notice to Sellers at least five Business Days prior
to Closing) to remove such Buyer Property from this Agreement, in which case
Buyer’s Purchase Price shall be reduced by the Allocated Value of such Buyer
Property. If a third party exercises an applicable preferential right of
purchase with respect to any Buyer Property, Buyer’s Purchase Price shall be
reduced by the Allocated Value of such Buyer Property or, if the preferential
right affects less than 100% of such Buyer Property, a pro rata portion thereof
calculated in accordance with Section 11.8.1, and such Buyer Property (or
portion thereof) shall be removed from this Agreement. The removal of a Buyer
Property or portion thereof under this Section 11.9 is referred to as a “Title
Defect Removal”.

11.10. Buyer’s Purchase Price Adjustment for Buyer’s Title Benefits. If it is
agreed or determined that Buyer owns a greater number of net mineral acres in a
Buyer Property than is set forth in Exhibit B-1 which exceeds an amount
(calculated on the same basis as Defect Values for Buyer’s Property) equal to
the greater of (a) 2% of the Allocated Value of such Buyer Property or
(b) $15,000 (a “Title Benefit”), the aggregate amount thereof will be taken as
an offset to the Uncured Title Defects Value, if any; otherwise, no adjustment
to Buyer’s Purchase Price shall be made therefor.

ARTICLE 12

ENVIRONMENTAL MATTERS

12.1. Presence of Wastes, NORM, Hazardous Substances and Asbestos. BUYER
ACKNOWLEDGES THAT THE PROPERTIES, AND SELLERS ACKNOWLEDGE THAT BUYER’S
PROPERTIES, HAVE BEEN USED TO EXPLORE FOR, DEVELOP AND PRODUCE HYDROCARBONS, AND
THAT SPILLS OF WASTES, CRUDE OIL, PRODUCED WATER, HAZARDOUS SUBSTANCES AND OTHER
MATERIALS MAY HAVE OCCURRED THEREON. ADDITIONALLY, BOTH THE PROPERTIES AND
BUYER’S PROPERTIES, INCLUDING PRODUCTION EQUIPMENT, MAY CONTAIN ASBESTOS,
HAZARDOUS SUBSTANCES OR NORM. NORM MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF
WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER FORMS, AND NORM-CONTAINING
MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE DISPOSED OF ON THE PROPERTIES OR THE
BUYER’S PROPERTIES. A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THE PROPERTIES
BY REASON THEREOF. SPECIAL PROCEDURES MAY BE REQUIRED FOR REMEDIATION, REMOVING,
TRANSPORTING AND DISPOSING OF ASBESTOS, NORM, HAZARDOUS SUBSTANCES AND OTHER
MATERIALS FROM A PROPERTY OR A BUYER’S PROPERTY. With respect to the Properties
actually acquired by Buyer at Closing hereunder, Buyer assumes all liability for
the assessment, remediation, removal, transportation and disposal of these
materials and associated activities in accordance with the applicable rules,
regulations and requirements of governmental agencies, unless otherwise

 

Page 28



--------------------------------------------------------------------------------

provided in this Article 12. With respect to the Buyer Properties actually
acquired by Sellers at Closing hereunder, Sellers assume all liability for the
assessment, remediation, removal, transportation and disposal of these materials
and associated activities in accordance with the applicable rules, regulations
and requirements of governmental agencies, unless otherwise provided in this
Article 12.

12.2. Environmental Assessment. Buyer shall have the opportunity to conduct at
its sole risk and expense an environmental assessment of the Properties;
provided, however, that Buyer shall not conduct any Phase II audits without
Sellers’ prior written consent. Seller will provide reasonable access for this
purpose to Properties operated by Seller; for any Property not operated by
Seller, Seller will reasonably cooperate with Buyer in contacting the operators
of any such non-operated Property directly to arrange for access for the
purposes of environmental assessment. While performing any environmental
assessment, Buyer or any of its representatives and agents must comply with
Seller’s environmental and safety rules and policies on Seller-operated
Properties, and with the operator’s environmental and safety rules and policies
on all other Properties. Prior to Closing, Buyer will not disclose any
information obtained in its environmental assessment to third parties unless
agreed to in writing by Seller or unless such disclosure is expressly required
by applicable law or regulation or is required pursuant to legal process of any
court or governmental authority. Buyer will notify Seller in advance of any such
disclosure and will furnish Seller copies of all materials to be disclosed prior
to any disclosure thereof. As soon as possible after Buyer’s receipt thereof,
Buyer shall forward to Seller copies of all reports, data, analysis, test
results, remediation costs estimates and recommended remediation procedure or
other information concerning or derived from Buyer’s environmental assessment.
Sellers shall have the opportunity to conduct at their sole risk and expense an
environmental assessment of the Properties; provided, however, that Sellers
shall not conduct any Phase II audits without Buyer’s prior written consent.
Buyer will provide reasonable access for this purpose to Properties operated by
Buyer; for any Buyer Property not operated by Buyer, Buyer will reasonably
cooperate with Sellers in contacting the operators of any such non-operated
Buyer Property directly to arrange for access for the purposes of environmental
assessment. While performing any environmental assessment, Sellers or any of
their representatives and agents must comply with Buyer’s environmental and
safety rules and policies on Buyer-operated Properties, and with the operator’s
environmental and safety rules and policies on all other Buyer Properties. Prior
to Closing, Sellers will not disclose any information obtained in their
environmental assessment to third parties unless agreed to in writing by Buyer
or unless such disclosure is expressly required by applicable law or regulation
or is required pursuant to legal process of any court or governmental authority.
Sellers will notify Buyer in advance of any such disclosure and will furnish
Buyer copies of all materials to be disclosed prior to any disclosure thereof.
As soon as possible after Sellers’ receipt thereof, Seller shall forward to
Buyer copies of all reports, data, analysis, test results, remediation costs
estimates and recommended remediation procedure or other information concerning
or derived from Seller’s environmental assessment.

12.3. Notice of Adverse Environment Conditions. Buyer shall in good faith
provide Sellers with written notice (an “Adverse Environmental Condition
Notice”) at or before the Defect Notification Deadline of any claimed Adverse
Environmental Condition, in each case together with, in reasonable detail, a
description of (a) the Well, unit and/or Lease or Easement with respect to which
such Adverse Environmental Condition(s) is claimed, (b) the nature of

 

Page 29



--------------------------------------------------------------------------------

such claimed Adverse Environmental Condition(s) and (c) Buyer’s proposed
calculation of the cost to remediate such claimed Adverse Environmental
Condition(s) (the “Remediation Value”). Any Adverse Environmental Condition that
is not identified in a properly and timely delivered Environmental Defects
Notice shall thereafter be forever waived and expressly assumed by Buyer.
Sellers shall in good faith provide Buyer an Adverse Condition Notice at or
before the Defect Notification Deadline of any claimed Adverse Environmental
Condition, in each case together with, in reasonable detail, a description of
(a) Buyer’s Well, Buyer’s unit and/or Buyer’s Lease or Buyer’s Easement with
respect to which such Adverse Environmental Condition(s) is claimed, (b) the
nature of such claimed Adverse Environmental Condition(s) and (c) Sellers’
proposed Remediation Value to remediate such claimed Adverse Environmental
Condition(s). Any Adverse Environmental Condition that is not identified in a
properly and timely delivered Environmental Defects Notice shall thereafter be
forever waived and expressly assumed by Sellers.

12.4. Determination of Adverse Environmental Conditions and Remediation Values.

12.4.1. Within ten Business Days after a Party’s receipt of an Adverse
Environmental Conditions Notice, the notified Party shall notify the notifying
Party as to whether they agree with the Adverse Environmental Condition claimed
therein and/or the Remediation Value proposed to be required for remediation of
such Adverse Environmental Condition. If the Parties do not agree with any such
claimed Adverse Environmental Condition and/or any such proposed Remediation
Value, then the Parties shall promptly enter into good faith negotiations and
shall attempt to agree on such matters. The value agreed by the Parties with
respect to an Adverse Environmental Condition shall be the Remediation Value for
such Adverse Environmental Condition.

12.4.2. If the Parties cannot reach agreement concerning either the existence of
an Adverse Environmental Condition or a Remediation Value therefor with respect
to any Property or Buyer Property prior to Closing, then, upon any Party’s
written request, the Parties shall submit such dispute to a mutually acceptable
environmental consultant or other consultant experienced in oil and gas
producing property environmental remediation in the state in which such Property
or Buyer Property is located for prompt resolution; provided, however, that if
at any time any consultant so chosen fails or refuses to perform hereunder, a
new consultant shall be chosen by the Parties. The cost of any such consultant
shall be borne 50% by Sellers and 50% by Buyer. For any such dispute resolution
process, Sellers and Buyer shall present a written statement of their respective
positions on the dispute to the consultant within three Business Days after the
consultant is selected, and the consultant shall make a determination of all
points of disagreement in accordance with the terms and conditions of this
Agreement within ten Business Days of receipt of such statements. The
determination by the consultant shall be conclusive and binding on the Parties
and shall be enforceable against any Party in any court of competent
jurisdiction, and the value determined by the consultant with respect to an
Adverse Environmental Condition shall be the Remediation Value for such Adverse
Environmental Condition. If necessary to complete such determination, the
Closing Date shall be deferred until the consultant has made a determination of
the disputed issues with respect thereto and all subsequent dates and required
activities having reference to the

 

Page 30



--------------------------------------------------------------------------------

Closing Date shall be correspondingly deferred; provided, however, that, unless
the Parties mutually agree to the contrary, the Closing Date shall not be
deferred under this Section 12.4.2 in any event for more than ten Business Days.

12.4.3. Sellers shall have the right, but not the obligation, to remediate any
Adverse Environmental Condition affecting the Property at Sellers’ sole cost in
accordance with applicable Environmental Laws. If Sellers elect to remediate an
Adverse Environmental Condition, and such remediation cannot be accomplished
prior to the Closing Date, Sellers may notify Buyer of Sellers’ intention to
diligently pursue and complete such remediation and to exercise all reasonable
efforts and diligence to complete remediation within 90 days of the Closing
Date. In such event, the affected Property shall be withheld from the Closing on
the Closing Date and the Allocated Value associated therewith shall be withheld
from the Preliminary Net Purchase Price otherwise payable by Buyer. On the date
the final settlement of the Net Purchase Price adjustments is completed pursuant
to Section 15.3, Sellers will accept, pay for in accordance with this Agreement
and receive an assignment of any such Buyer’s Properties as to which Buyer has
remediated to Sellers’ reasonable satisfaction any Adverse Environmental
Condition asserted prior to Closing. As to any such Buyer’s Properties still
then subject to Adverse Environmental Conditions, Sellers, at their sole option
may (a) offer Buyer an extension of the remediation period on such terms and
conditions as Sellers may, in their sole discretion, elect to impose and Buyer
may accept or reject such extension; (b) waive the unremediated Adverse
Environmental Condition(s) and accept, pay for in accordance with this Agreement
and receive an assignment of the affected Buyer’s Properties subject to such
unremediated Adverse Environmental Condition(s); or (c) eliminate the affected
Buyer’s Properties from the purchase and sale transaction and retain the
previously withheld portion of the Preliminary Purchase Price related to such
Buyer’s Properties, or portion thereof, free and clear of any claim by Buyer,
and thereupon any and all rights of Sellers in or to such Buyer’s Properties
shall terminate. During the post-Closing remediation period specified above (as
the same may be extended) and through the date the affected Buyer’s Properties
are purchased and sold hereunder, with respect to any such Buyer’s Properties
subject to Adverse Environmental Conditions that Buyer is attempting to cure,
Buyer shall remain the record owner thereof and shall continue to conduct its
operations thereof or with respect thereto pursuant to the provisions of Article
7 and any other applicable provisions of this Agreement.

12.4.4. Buyer shall have the right, but not the obligation, to remediate any
Adverse Environmental Condition affecting Buyer Property at Buyer’s sole cost in
accordance with applicable Environmental Laws. If Buyer elects to remediate an
Adverse Environmental Condition, and such remediation cannot be accomplished
prior to the Closing Date, Buyer may notify Sellers of Buyer’s intention to
diligently pursue and complete such remediation and to exercise all reasonable
efforts and diligence to complete remediation within 90 days of the Closing
Date. In such event, the affected Buyer’s Property shall be withheld from the
Closing on the Closing Date and the Allocated Value associated therewith shall
be withheld from the Preliminary Net Purchase Price otherwise payable by
Sellers. On the date the final settlement of the Net Purchase Price adjustments
is completed pursuant to Section 15.3, Sellers will accept, pay for in
accordance with this Agreement and receive an assignment of any such

 

Page 31



--------------------------------------------------------------------------------

Buyer’s Properties as to which Buyer has remediated to Sellers reasonable
satisfaction any Adverse Environmental Condition asserted prior to Closing. As
to any such Buyer’s Properties still then subject to Adverse Environmental
Conditions, Sellers, at their option may (a) offer Buyer an extension of the
remediation period on such terms and conditions as Sellers may, in their sole
discretion, elect to impose and Buyer may accept or reject such extension;
(b) waive the unremediated Adverse Environmental Condition(s) and accept, pay
for in accordance with this Agreement and receive an assignment of the affected
Buyer’s Properties subject to such unremediated Adverse Environmental
Condition(s); or (c) eliminate the affected Buyer’s Properties from the purchase
and sale transaction and retain the previously withheld portion of the
Preliminary Net Purchase Price related to such Buyer’s Properties, or portion
thereof, free and clear of any claim by Sellers, and thereupon any and all
rights of Sellers in or to such Buyer’s Properties shall terminate. During the
post-Closing remediation period specified above (as the same may be extended)
and through the date the affected Buyer’s Properties are purchased and sold
hereunder, with respect to any such Buyer’s Properties subject to Adverse
Environmental Conditions that Buyer is attempting to cure, a Buyer shall remain
the record owner thereof and shall continue to conduct its operations thereof or
with respect thereto pursuant to the provisions of Article 7 and any other
applicable provisions of this Agreement.

12.5. Exclusion of Properties Subject to Adverse Environmental Conditions. With
respect to any Property subject to an Adverse Environmental Condition, Sellers
shall have the option (which must be exercised by written notice to Buyer at
least five Business Days prior to Closing) to remove such Property from this
Agreement, in which case the Purchase Price shall be reduced by the Allocated
Value of such Property. With respect to any Buyer Property subject to an Adverse
Environmental Condition, Buyer shall have the option (which must be exercised by
written notice to Sellers at least five Business Days prior to Closing) to
remove such Buyer Property from this Agreement, in which case Buyer’s Purchase
Price shall be reduced by the Allocated Value of such Buyer Property. The
removal of a Property or Buyer Property or portion thereof under this
Section 12.5 is referred to as a “Adverse Environmental Condition Removal”.

ARTICLE 13

SUSPENSE FUNDS HELD BY SELLERS AND BUYER

13.1. Suspense Funds Held By Sellers. WITHIN 90 DAYS AFTER THE CLOSING, SELLERS
SHALL PROVIDE TO BUYER A LISTING SHOWING ALL PROCEEDS FROM PRODUCTION
ATTRIBUTABLE TO THE PROPERTIES THAT ARE CURRENTLY HELD IN SUSPENSE WHICH ARE
OWING TO THIRD PARTY OWNERS OF ROYALTY, OVERRIDING ROYALTY, WORKING OR OTHER
INTERESTS IN RESPECT OF PAST PRODUCTION OF OIL, GAS OR OTHER HYDROCARBONS
ATTRIBUTABLE TO THE PROPERTIES, AND SHALL TRANSFER TO BUYER ALL SUCH SUSPENDED
PROCEEDS (“BUYER’S SUSPENSE ACCOUNTS”). WITHIN 90 DAYS AFTER CLOSING, SELLERS
WILL DELIVER TO BUYER, IN “EXCEL” FORMAT, THE OWNER NAME, OWNER NUMBER, SOCIAL
SECURITY OR FEDERAL ID NUMBER, REASON FOR SUSPENSE, AND THE AMOUNT OF SUSPENSE
FUNDS PAYABLE FOR EACH ENTRY, TOGETHER WITH

 

Page 32



--------------------------------------------------------------------------------

MONTHLY LINE ITEM PRODUCTION DETAIL INCLUDING GROSS AND NET VOLUMES AND
DEDUCTIONS FOR ALL SUSPENSE ENTRIES. UPON RECEIPT OF SUCH INFORMATION, BUYER
SHALL ADMINISTER ALL SUCH ACCOUNTS AND ASSUME ALL PAYMENT OBLIGATIONS RELATING
TO THE SUSPENSE FUNDS IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES AND
REGULATIONS, AND SHALL BE LIABLE FOR THE PAYMENT THEREOF TO THE PROPER PARTIES;
PROVIDED THAT, UNTIL THE FIRST ANNIVERSARY OF THE DATE THAT SELLERS PROVIDE TO
BUYER THE INFORMATION REFERRED TO ABOVE, SELLERS WILL RETAIN ALL RESPONSIBILITY
AND LIABILITY FOR (I) STATUTORY PENALTIES AND INTEREST, IF ANY, OWING TO ANY
INTEREST OWNER ATTRIBUTABLE TO THE SUSPENSE FUNDS ACCRUING PRIOR TO THE
EFFECTIVE TIME AND (II) PENALTIES AND INTEREST, IF ANY, ATTRIBUTABLE TO THE
SUSPENSE FUNDS ACCRUING PRIOR TO THE EFFECTIVE TIME, PAYABLE TO ANY STATE UNDER
EXISTING ESCHEAT OR UNCLAIMED PROPERTY STATUTES. IN THE EVENT BUYER DETERMINES
PRIOR TO THE FIRST ANNIVERSARY OF THE DATE THAT SELLERS PROVIDE TO BUYER THE
INFORMATION REFERRED TO ABOVE THAT ANY SUCH PENALTIES OR INTEREST ARE DUE TO THE
RESPECTIVE SUSPENSE ACCOUNT OWNER OR ANY STATE UNDER SUCH STATUTES AND SELLERS
FAIL TO PROMPTLY REIMBURSE SUCH SUMS TO BUYER, THEN BUYER SHALL RETURN TO
SELLERS THE SUSPENSE FUNDS IN SUCH ACCOUNT THAT EXISTED AS OF THE EFFECTIVE
TIME, AND SELLERS SHALL THEREUPON ASSUME ALL OBLIGATIONS FOR THE FINAL PAYMENT
AND SETTLEMENT OF ANY SUCH CLAIMS AND ACCOMPANYING SUSPENSE FUNDS.

13.2. Suspense Funds Held By Buyer. WITHIN 90 DAYS AFTER THE CLOSING, BUYER
SHALL PROVIDE TO SELLERS A LISTING SHOWING ALL PROCEEDS FROM PRODUCTION
ATTRIBUTABLE TO THE BUYER PROPERTIES THAT ARE CURRENTLY HELD IN SUSPENSE WHICH
ARE OWING TO THIRD PARTY OWNERS OF ROYALTY, OVERRIDING ROYALTY, WORKING OR OTHER
INTERESTS IN RESPECT OF PAST PRODUCTION OF OIL, GAS OR OTHER HYDROCARBONS
ATTRIBUTABLE TO BUYER’S PROPERTIES, AND SHALL TRANSFER TO SELLERS ALL SUCH
SUSPENDED PROCEEDS (“SELLERS’ SUSPENSE ACCOUNTS”). WITHIN 90 DAYS AFTER CLOSING,
BUYER WILL DELIVER TO SELLERS, IN “EXCEL” FORMAT, THE OWNER NAME, OWNER NUMBER,
SOCIAL SECURITY OR FEDERAL ID NUMBER, REASON FOR SUSPENSE, AND THE AMOUNT OF
SUSPENSE FUNDS PAYABLE FOR EACH ENTRY, TOGETHER WITH MONTHLY LINE ITEM
PRODUCTION DETAIL INCLUDING GROSS AND NET VOLUMES AND DEDUCTIONS FOR ALL
SUSPENSE ENTRIES. UPON RECEIPT OF SUCH INFORMATION, SELLERS SHALL ADMINISTER ALL
SUCH ACCOUNTS AND ASSUME ALL PAYMENT OBLIGATIONS RELATING TO THE SUSPENSE FUNDS
IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS, AND SHALL BE
LIABLE FOR THE PAYMENT THEREOF TO THE PROPER PARTIES; PROVIDED THAT, UNTIL THE
FIRST ANNIVERSARY OF THE DATE THAT BUYER PROVIDES TO BUYER THE INFORMATION
REFERRED TO ABOVE, BUYER WILL RETAIN ALL RESPONSIBILITY AND LIABILITY FOR
(I) STATUTORY PENALTIES AND

 

Page 33



--------------------------------------------------------------------------------

INTEREST, IF ANY, OWING TO ANY INTEREST OWNER ATTRIBUTABLE TO THE SUSPENSE FUNDS
ACCRUING PRIOR TO THE EFFECTIVE TIME AND (II) PENALTIES AND INTEREST, IF ANY,
ATTRIBUTABLE TO THE SUSPENSE FUNDS ACCRUING PRIOR TO THE EFFECTIVE TIME, PAYABLE
TO ANY STATE UNDER EXISTING ESCHEAT OR UNCLAIMED PROPERTY STATUTES. IN THE EVENT
SELLERS DETERMINE PRIOR TO THE FIRST ANNIVERSARY OF THE DATE THAT BUYER PROVIDES
TO SELLERS THE INFORMATION REFERRED TO ABOVE THAT ANY SUCH PENALTIES OR INTEREST
ARE DUE TO THE RESPECTIVE SUSPENSE ACCOUNT OWNER OR ANY STATE UNDER SUCH
STATUTES AND BUYER FAILS TO PROMPTLY REIMBURSE SUCH SUMS TO SELLERS, THEN
SELLERS SHALL RETURN TO BUYER THE SUSPENSE FUNDS IN SUCH ACCOUNT THAT EXISTED AS
OF THE EFFECTIVE TIME, AND BUYER SHALL THEREUPON ASSUME ALL OBLIGATIONS FOR THE
FINAL PAYMENT AND SETTLEMENT OF ANY SUCH CLAIMS AND ACCOMPANYING SUSPENSE FUNDS.

ARTICLE 14

CLOSING

14.1. The Closing. The closing of the purchase and sale of the Properties
pursuant to this Agreement (“Closing”) shall be held in Houston, Texas at the
Sellers’ offices at 700 Milam, Suite 3100, Houston, Texas 77002 on February 15,
2008 or such earlier date mutually agreed by the Parties (the “Closing Date”).

14.2. Closing Statement. Seller shall provide Buyer with a closing statement
reflecting its good faith estimation of the Net Purchase Price, as adjusted
pursuant to Article 4, (the “Preliminary Net Purchase Price”) at least three
Business Days prior to the Closing.

14.3. Closing Deliveries. At Closing the following events shall occur, each
event under the control of one Party hereto being a condition precedent to the
events under the control of the other Party, and each event being deemed to have
occurred simultaneously with the other events:

14.3.1. Sellers shall execute and deliver to Buyer, and Buyer shall execute and
receive, one or more instruments of assignment, in substantially the form of the
Bill of Sale, Assignment and Assumption Agreement set forth as Exhibit C
(“Assignment”);

14.3.2. Buyer shall execute and deliver to Sellers, and Sellers shall execute
and receive, one or more instruments of assignment, in substantially the form of
the Bill of Sale, Assignment and Assumption Agreement for Buyer’s Properties set
forth as Exhibit C-1 (“Buyer’s Assignment”)

14.3.3. Buyer shall deliver via wire transfer to an account specified by
Sellers, in immediately available funds, the Preliminary Net Purchase Price and,
if applicable, less the Buyer’s Liquidated Title Defect Payment, taking into
account Seller’s Liquidated Title Defect Payments, if any;

 

Page 34



--------------------------------------------------------------------------------

14.3.4. Sellers shall execute, acknowledge and deliver division orders, transfer
orders or letters in lieu thereof directing all purchasers of production from
the Properties to make payment of proceeds attributable to such production
occurring on or after the Effective Time to Buyer;

14.3.5. Buyer shall execute, acknowledge and deliver division orders, transfer
orders or letters in lieu thereof directing all purchasers of production from
Buyer’s Properties to make payment of proceeds attributable to such production
occurring on or after the Effective Time to Sellers; and

14.3.6. As to those Properties operated by a Seller or an affiliate, such Seller
and Buyer shall execute all appropriate state or local forms required to be
executed to effect an assignment of operations and the administrative change of
operator of such Properties from such Seller or affiliate to Buyer

14.3.7. As to those Properties operated by a Buyer or an affiliate, Buyer and
the appropriate Seller shall execute all appropriate state or local forms
required to be executed to effect an assignment of operations and the
administrative change of operator of such Properties from such Buyer or
affiliate to such Seller.

ARTICLE 15

POST-CLOSING ADJUSTMENTS

15.1. Final Settlement Statement. After the Closing Date, Sellers shall prepare,
in accordance with this Agreement and with GAAP, a statement (“Final Settlement
Statement”), a copy of which shall be delivered by Sellers to Buyer no later
than 90 days after the Closing Date, setting forth each adjustment to the
Purchase Price and Buyer’s Purchase Price necessary to determine the Net
Purchase Price and showing the calculation of such adjustments in accordance
with GAAP and Article 4. Buyer shall have 60 days after receipt of the Final
Settlement Statement to review such statement and to provide written notice to
Sellers of Buyer’s objection to any item on the statement. Buyer’s notice shall
clearly identify the item(s) objected to and the reasons and support for the
objection(s). If Buyer does not provide written objection(s) within the 60-day
period, the Final Settlement Statement shall be deemed correct and shall not be
subject to further adjustment. If Buyer provides written objection(s) within the
60-day period, the Final Settlement Statement shall be deemed correct with
respect to the items not objected to. Buyer and Sellers shall meet to negotiate
and resolve the objections within 15 days of Sellers’ receipt of Buyer’s
objections. If the Parties agree on all objections the adjusted Final Settlement
Statement shall be deemed correct and shall not be subject to further
adjustment. Any items not agreed to at the end of the 15-day period may, upon
any Party’s written request, be resolved by arbitration in accordance with
Section 15.2.

15.2. Arbitration. If the Parties cannot agree upon the Final Settlement
Statement, the dispute shall be promptly submitted to a mutually agreeable
third-party accountant, which shall act as an arbitrator and promptly decide all
points of disagreement with respect to the Final Settlement Statement. The
decision of such arbitrator on all such points shall be final and binding upon
the Parties and shall be enforceable against any Party in any court of competent
jurisdiction. The costs and expenses of the such arbitrator shall be borne 50%
by Sellers and 50% by Buyer.

 

Page 35



--------------------------------------------------------------------------------

15.3. Payment of Final Net Purchase Price. If the Net Purchase Price shown on
the Final Settlement Statement is more than the Preliminary Net Purchase Price,
Buyer shall pay such difference to Sellers in immediately available funds within
five Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable. If the Net Purchase Price
shown on the Final Settlement Statement is less than the Preliminary Purchase
Net Price, Sellers shall pay such difference to Buyer in immediately available
funds within five Business Days after the Final Settlement Statement has been
agreed by the Parties or decided by the arbitrator, as applicable.

ARTICLE 16

ALLOCATION OF RISK

16.1. Sellers’ Indemnity. After Closing, each Seller shall indemnify and hold
harmless Buyer Group from and against any and all Losses suffered by Buyer Group
arising from or relating to:

16.1.1. any breach of any obligation expressly undertaken by such Seller in this
Agreement which by its terms is required to be performed after the Closing, with
respect to which breach Buyer has delivered written notice thereof to such
Seller within two years after Closing;

16.1.2. intentionally deleted;

16.1.3. the offsite disposal, prior to the Closing and during such Seller’s
ownership of the Properties, of hazardous materials arising from the operation
or use of the Properties; and

16.1.4. any Losses in excess of an aggregate amount of $500,000 related to
(a) the payment of any taxes related to the Properties or production therefrom
accruing prior to the Effective Time, (b) the proper payment or accounting for
royalties or other lease burdens related to production from the Properties prior
to the Effective Time, (c) any personal injuries (including death) or property
damages claims arising out of the ownership or operation of the Properties prior
to the Effective Time, and (d) disputes related to the proper billing or payment
of Joint Interest Billing Accounts related to ownership or operation of the
Properties prior to the Effective Time; provided that with respect to any such
Losses or claims, Buyer has delivered written notice thereof to Sellers within
two years after the Closing.

The matters for which Sellers have the obligation to indemnify and hold harmless
under this Section 16.1, to the extent of such obligation, are referred to
herein as “Sellers’ Retained Liabilities.”

16.2. Survival of Sellers’ Representations and Warranties. Notwithstanding
anything to the contrary contained herein, the representations and warranties
made by Sellers in this Agreement shall not survive Closing and shall not be
actionable thereafter.

 

Page 36



--------------------------------------------------------------------------------

16.3. Buyer’s Indemnity. After Closing, Buyer shall indemnify and hold harmless
Sellers Group from and against any and all Losses suffered by Sellers Group
arising from or relating to:

16.3.1. any breach of any obligation expressly undertaken by Buyer in this
Agreement which by its terms is required to be performed after the Closing, with
respect to which breach Sellerer has delivered written notice thereof to Buyer
within two years after Closing;

16.3.2. the litigation identified in Schedule 6.13;

16.3.3. the offsite disposal, prior to the Closing and during Buyer’s ownership
of Buyer’s Properties, of hazardous materials arising from the operation or use
of Buyer’s Properties; and

16.3.4. any Losses in excess of an aggregate amount of $500,000 related to
(a) the payment of any taxes related to Buyer’s Properties or production
therefrom accruing prior to the Effective Time, (b) the proper payment or
accounting for royalties or other lease burdens related to production from
Buyer’s Properties prior to the Effective Time, (c) any personal injuries
(including death) or property damages claims arising out of the ownership or
operation of Buyer’s Properties prior to the Effective Time, and (d) disputes
related to the proper billing or payment of Joint Interest Billing Accounts
related to ownership or operation of Buyer’s Properties prior to the Effective
Time; provided that with respect to any such Losses or claims, Sellers have
delivered written notice thereof to Buyer within two years after the Closing.

The matters for which Buyer has the obligation to indemnify and hold harmless
under this Section 16, to the extent of such obligation, are referred to herein
as “Buyer’s Retained Liabilities.”

16.4. Survival of Buyer’s Representations and Warranties. Notwithstanding
anything to the contrary contained herein, the representations and warranties
made by Buyer in this Agreement shall not survive Closing and shall not be
actionable thereafter.

16.5. Scope of Indemnity.

16.5.1. Except to the extent of Sellers’ Retained Liabilities, after Closing,
Buyer shall indemnify and hold harmless Buyer Group from and against any and all
Losses suffered by Buyer Group relating to the ownership or operation of the
Properties, whenever arising, whether before or after the Effective Time,
including (a) accidents or injuries associated with the Wells, the casings, and
all other leasehold equipment in and on the Wells, gathering lines, pipelines,
tanks and all other personal property and fixtures used on or in connection with
the Properties, (b) all Adverse Environmental Conditions, including any such
conditions arising out of or relating to any discharge, release, production,
storage, treatment or any activities on or in Sellers’ Properties, or the
migration or transportation from any other lands to the Sellers’ Properties
(specifically excluding transportation and disposal by Buyer from the Sellers’
Properties to offsite locations prior to Closing), whether before or after the
Effective Time, of materials or

 

Page 37



--------------------------------------------------------------------------------

substances that are at present, or become in the future, subject to regulation
under federal, state or local laws or regulations, whether such laws or
regulations now exist or are hereafter enacted INCLUDING ANY LOSSES ARISING IN
WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF
ANY MEMBER OF BUYER GROUP. BUYER HEREBY RELEASES BUYER GROUP FROM AND AGAINST
ANY AND ALL CLAIMS FOR CONTRIBUTION UNDER CERCLA AND/OR ANY OTHER PRESENT OR
FUTURE ENVIRONMENTAL LAW.

16.5.2. Except to the extent of Buyer’s Retained Liabilities, after Closing,
Sellers shall indemnify and hold harmless Seller Group from and against any and
all Losses suffered by Seller Group relating to the ownership or operation of
Buyer’s Properties, whenever arising, whether before or after the Effective
Time, including (a) accidents or injuries associated with Buyer’s Wells, the
casings, and all other leasehold equipment in and on Buyer’s Wells, gathering
lines, pipelines, tanks and all other personal property and fixtures used on or
in connection with the Buyer’s Properties, (b) all Adverse Environmental
Conditions, including any such conditions arising out of or relating to any
discharge, release, production, storage, treatment or any activities on or in
Buyer’s Properties, or the migration or transportation from any other lands to
the Buyer’s Properties (specifically excluding transportation and disposal by
Sellers from the Buyer’s Properties to offsite locations prior to Closing),
whether before or after the Effective Time, of materials or substances that are
at present, or become in the future, subject to regulation under federal, state
or local laws or regulations, whether such laws or regulations now exist or are
hereafter enacted INCLUDING ANY LOSSES ARISING IN WHOLE OR IN PART FROM THE SOLE
OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY MEMBER OF BUYER GROUP. BUYER
HEREBY RELEASES BUYER GROUP FROM AND AGAINST ANY AND ALL CLAIMS FOR CONTRIBUTION
UNDER CERCLA AND/OR ANY OTHER PRESENT OR FUTURE ENVIRONMENTAL LAW.

16.6. Assumption by Buyer. Except to the extent of Sellers’ Retained
Liabilities, effective at Closing, Buyer hereby assumes and agrees to fully and
timely pay, perform, and discharge in accordance with their terms, all duties,
liabilities and obligations arising out of or otherwise related to the
Properties acquired by Buyer at Closing, whether vested, absolute or contingent,
known or unknown, asserted or unasserted, accrued or unaccrued, liquidated or
unliquidated, due or to become due, and whether contractual, statutory or
otherwise.

16.7. Assumption by Sellers. Except to the extent of Buyer’s Retained
Liabilities, effective at Closing, Sellers hereby assume and agree to fully and
timely pay, perform, and discharge in accordance with their terms, all duties,
liabilities and obligations arising out of or otherwise related to Buyer’s
Properties acquired by Sellers at Closing, whether vested, absolute or
contingent, known or unknown, asserted or unasserted, accrued or unaccrued,
liquidated or unliquidated, due or to become due, and whether contractual,
statutory or otherwise.

16.8. Limitations of Sellers’ Warranties. Notwithstanding anything in this
Agreement to the contrary, the Properties are being sold by Sellers to Buyer
without recourse, covenant, or warranty of any kind, express, implied, or
statutory, except (i) to the extent of

 

Page 38



--------------------------------------------------------------------------------

Sellers’ Retained Liabilities and (ii) that Sellers will warrant title to the
Net Revenue Interests and Working Interests in the Properties as set forth in
Exhibit B, subject to the Permitted Encumbrances, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Sellers, but not otherwise. WITHOUT LIMITATION OF THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, SELLERS CONVEY THE PROPERTIES
AS-IS, WHERE-IS AND WITH ALL FAULTS AND EXPRESSLY DISCLAIM AND NEGATE ANY
IMPLIED OR EXPRESS WARRANTY OF (A) MERCHANTABILITY, (B) FITNESS FOR A PARTICULAR
PURPOSE, (C) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS AND (D) FREEDOM FROM
REDHIBITORY VICES OR DEFECTS. SELLERS ALSO EXPRESSLY DISCLAIM AND NEGATE ANY
IMPLIED OR EXPRESS WARRANTY AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO
THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE
OR EXTENT OF RESERVES OR THE VALUE OF THE PROPERTIES BASED THEREON OR THE
CONDITION OR STATE OF REPAIR OF ANY OF THE PROPERTIES; THIS DISCLAIMER AND
DENIAL OF WARRANTY ALSO EXTENDS TO THE EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY AS TO THE PRICES BUYER AND SELLERS ARE OR WILL BE ENTITLED TO RECEIVE
FROM PRODUCTION OF HYDROCARBONS FROM THE PROPERTIES, IT BEING UNDERSTOOD THAT
ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH BUYER HAS RELIED OR IS RELYING
HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF BUYER. BUYER HEREBY WAIVES ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY,
COMPLETENESS OR MATERIALITY OF THE INFORMATION, REPORTS, PROJECTIONS, MATERIALS,
RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO
BUYER IN CONNECTION WITH THE PROPERTIES OR THIS AGREEMENT (INCLUDING ANY
DESCRIPTION OF THE PROPERTIES, WORKING INTERESTS OR NET REVENUE INTERESTS,
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY), PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, PRICING ASSUMPTIONS, ABILITY OR
POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM THE LEASES, ENVIRONMENTAL
CONDITION OF THE PROPERTIES, OR ANY OTHER MATTERS CONTAINED IN ANY OTHER
MATERIAL FURNISHED OR MADE AVAILABLE TO BUYER BY SELLERS OR BY SELLERS’ AGENTS
OR REPRESENTATIVES). ANY AND ALL SUCH INFORMATION, REPORTS, PROJECTIONS,
MATERIALS, RECORDS, AND DATA NOW, HERETOFORE OR HEREAFTER FURNISHED BY SELLERS
IS PROVIDED AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS AT
BUYER’S SOLE RISK. WITH RESPECT TO THE EASEMENTS, SELLERS EXPRESSLY DISCLAIM,
AND BUYER HEREBY WAIVES (BUT WITHOUT PREJUDICE TO BUYER’S RIGHTS TO ENFORCE
SELLERS’ SPECIAL WARRANTY OF TITLE WITH RESPECT THERETO TO BE CONTAINED IN THE
ASSIGNMENT), ANY WARRANTIES AND REPRESENTATIONS THAT SELLERS OWN THE EASEMENTS;
AND EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.5, SELLERS DISCLAIM ALL
WARRANTIES OR REPRESENTATIONS THAT SUCH EASEMENTS ARE IN FORCE AND EFFECT; THAT
THEY MAY BE ASSIGNED; THAT THEY ARE CONTIGUOUS; THAT THE PIPELINES LIE WITHIN
THE EASEMENTS, OR THAT THEY GRANT THE RIGHT TO LAY, MAINTAIN, REPAIR,

 

Page 39



--------------------------------------------------------------------------------

REPLACE, OPERATE, CONSTRUCT, OR REMOVE ANY PIPELINES. If necessary, Buyer shall
secure its own rights and permits to operate and maintain any pipelines or
Facilities comprising a portion of the Properties on the land of others at its
own expense. If any consents or approvals of third parties, including any
governmental body, are required to assign the surface leases, easements,
rights-of-way, permits, or other agreements with respect to the pipelines or
facilities and are not secured prior to Closing, Buyer shall secure any
necessary consents to assign and approvals at its own expense; provided,
however, that Sellers shall provide such assistance to Buyer to secure the
consents and approvals as may reasonably be required. THERE ARE NO WARRANTIES
THAT EXTEND BEYOND THE FACE OF THIS AGREEMENT. BUYER ACKNOWLEDGES THAT THIS
WAIVER IS CONSPICUOUS.

16.9. Limitations of Buyer’s Warranties. Notwithstanding anything in this
Agreement to the contrary, Buyer’s Properties are being sold by Buyer to Sellers
without recourse, covenant, or warranty of any kind, express, implied, or
statutory, except (i) to the extent of Buyer’s Retained Liabilities and
(ii) that Buyer will warrant title to the Net Revenue Interests and Working
Interests in Buyer’s Properties as set forth in Exhibit B, subject to the
Permitted Encumbrances, against every person whomsoever lawfully claiming or to
claim the same or any part thereof by, through, or under Buyer, but not
otherwise. WITHOUT LIMITATION OF THE GENERALITY OF THE IMMEDIATELY PRECEDING
SENTENCE, BUYER CONVEYS BUYER’S PROPERTIES AS-IS, WHERE-IS AND WITH ALL FAULTS
AND EXPRESSLY DISCLAIM AND NEGATE ANY IMPLIED OR EXPRESS WARRANTY OF
(A) MERCHANTABILITY, (B) FITNESS FOR A PARTICULAR PURPOSE, (C) CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS AND (D) FREEDOM FROM REDHIBITORY VICES OR
DEFECTS. BUYER ALSO EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS
WARRANTY AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO THE ACCURACY OF ANY
OF THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES
OR THE VALUE OF THE BUYER’S PROPERTIES BASED THEREON OR THE CONDITION OR STATE
OF REPAIR OF ANY OF THE PROPERTIES; THIS DISCLAIMER AND DENIAL OF WARRANTY ALSO
EXTENDS TO THE EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE PRICES
BUYER AND SELLERS ARE OR WILL BE ENTITLED TO RECEIVE FROM PRODUCTION OF
HYDROCARBONS FROM THE BUYER’S PROPERTIES, IT BEING UNDERSTOOD THAT ALL RESERVE,
PRICE AND VALUE ESTIMATES UPON WHICH SELLERS HAVE RELIED OR ARE RELYING HAVE
BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF SELLERS. SELLERS HEREBY WAIVE ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY,
COMPLETENESS OR MATERIALITY OF THE INFORMATION, REPORTS, PROJECTIONS, MATERIALS,
RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO
SELLERS IN CONNECTION WITH THE BUYER’S PROPERTIES OR THIS AGREEMENT (INCLUDING
ANY DESCRIPTION OF THE PROPERTIES, WORKING INTERESTS OR NET REVENUE INTERESTS,
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY), PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, PRICING ASSUMPTIONS, ABILITY OR
POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM THE LEASES, ENVIRONMENTAL
CONDITION OF THE BUYER’S PROPERTIES, OR ANY OTHER MATTERS CONTAINED IN ANY OTHER
MATERIAL FURNISHED OR

 

Page 40



--------------------------------------------------------------------------------

MADE AVAILABLE TO SELLERS BY BUYER OR BY BUYER’S AGENTS OR REPRESENTATIVES). ANY
AND ALL SUCH INFORMATION, REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND DATA
NOW, HERETOFORE OR HEREAFTER FURNISHED BY BUYER IS PROVIDED AS A CONVENIENCE
ONLY AND ANY RELIANCE ON OR USE OF SAME IS AT SELLERS’ SOLE RISK. WITH RESPECT
TO THE EASEMENTS, BUYER EXPRESSLY DISCLAIMS, AND SELLERS HEREBY WAIVE (BUT
WITHOUT PREJUDICE TO SELLERS’ RIGHTS TO ENFORCE BUYER’S SPECIAL WARRANTY OF
TITLE WITH RESPECT THERETO TO BE CONTAINED IN BUYER’S ASSIGNMENT), ANY
WARRANTIES AND REPRESENTATIONS THAT BUYER OWNS THE EASEMENTS; AND EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 6.12, BUYER DISCLAIMS ALL WARRANTIES OR
REPRESENTATIONS THAT SUCH BUYER’S EASEMENTS ARE IN FORCE AND EFFECT; THAT THEY
MAY BE ASSIGNED; THAT THEY ARE CONTIGUOUS; THAT THE PIPELINES LIE WITHIN THE
BUYER’S EASEMENTS, OR THAT THEY GRANT THE RIGHT TO LAY, MAINTAIN, REPAIR,
REPLACE, OPERATE, CONSTRUCT, OR REMOVE ANY PIPELINES. If necessary, Sellers
shall secure its own rights and permits to operate and maintain any pipelines or
Buyer’s Facilities comprising a portion of Buyer’s Properties on the land of
others at its own expense. If any consents or approvals of third parties,
including any governmental body, are required to assign Buyer’s surface leases,
easements, rights-of-way, permits, or other agreements with respect to the
pipelines or facilities and are not secured prior to Closing, Sellers shall
secure any necessary consents to assign and approvals at its own expense;
provided, however, that Buyer shall provide such assistance to Sellers to secure
the consents and approvals as may reasonably be required. THERE ARE NO
WARRANTIES THAT EXTEND BEYOND THE FACE OF THIS AGREEMENT. SELLERS ACKNOWLEDGE
THAT THIS WAIVER IS CONSPICUOUS.

16.10. Gas Balancing.

16.10.1. The Parties recognize that as of the Effective Time there are over and
under imbalances with respect to gas production or processing attributable to
the Properties and hereby agree that the Properties acquired by Buyer at Closing
will be conveyed at Closing specifically subject to such imbalances, with Buyer
bearing and assuming all obligations with respect to any overproduction account
or liability associated with the Properties and receiving the benefit of and
being credited with any unproduction account or credit existing as of the
Effective Time with respect to the Properties. The Parties agree that such
overproduction accounts and liabilities are Permitted Encumbrances hereunder,
and the existence of such overproduction accounts or liabilities shall not
constitute grounds for Buyer to assert that the Properties affected thereby are
subject to any Title Defects. From and after the Closing, Buyer shall defend,
save harmless and indemnify Sellers, their respective successors and assigns,
and their respective affiliates, directors, officers, stockholders and partners,
as appropriate, from all Claims or Losses arising from such overproduction
accounts and liabilities.

16.10.2. The Parties recognize that as of the Effective Time there are over and
under imbalances with respect to gas production or processing attributable to
the Properties and hereby agree that Buyer’s Properties acquired by Sellers at
Closing will be conveyed at Closing specifically subject to such imbalances,
with Sellers bearing and

 

Page 41



--------------------------------------------------------------------------------

assuming all obligations with respect to any overproduction account or liability
associated with Buyer’s Properties and receiving the benefit of and being
credited with any unproduction account or credit existing as of the Effective
Time with respect to the Buyer’s Properties. The Parties agree that such
overproduction accounts and liabilities are Permitted Encumbrances hereunder,
and the existence of such overproduction accounts or liabilities shall not
constitute grounds for Sellers to assert that Buyer’s Properties affected
thereby are subject to any Title Defects. From and after the Closing, Sellers
shall defend, save harmless and indemnify Buyer, its respective successors and
assigns, and their respective affiliates, directors, officers, stockholders and
partners, as appropriate, from all Claims or Losses arising from such
overproduction accounts and liabilities relating to Buyer’s Properties.

ARTICLE 17

RISK OF LOSS

17.1. Casualty Loss.

17.1.1. If, after the date hereof and prior to the Closing any substantial
portion of the Properties shall be substantially damaged or destroyed by fire or
other casualty, or if any substantial portion of the Properties shall be taken
by condemnation or the exercise of eminent domain (in either case, a “Casualty
Loss”), Buyer shall be entitled to any applicable insurance proceeds or
condemnation awards and an adjustment to the Purchase Price based upon the
Allocated Value of the Property destroyed or harmed, to the extent such loss is
not covered by insurance or condemnation award; provided, however, that if prior
to Closing an event occurs, whether fire, other casualty or eminent domain,
causing a loss (after taking into account insurance and indemnity proceeds) to
the Property of more than ten percent (10%) of the Purchase Price, any Party
shall have the right to terminate this Agreement by delivery of written notice
to the other Parties.

17.1.2. If, after the date hereof and prior to the Closing any substantial
portion of Buyer’s Properties shall be substantially damaged or destroyed by
fire or other casualty, or if any substantial portion of Buyer’s Properties
shall be taken by a Casualty Loss, Sellers shall be entitled to any applicable
insurance proceeds or condemnation awards and an adjustment to Buyer’s Purchase
Price based upon the Allocated Value of the Buyer’s Property destroyed or
harmed, to the extent such loss is not covered by insurance or condemnation
award; provided, however, that if prior to Closing an event occurs, whether
fire, other casualty or eminent domain, causing a loss (after taking into
account insurance and indemnity proceeds) to Buyer Property of more than ten
percent (10%) of the Buyer’s Purchase Price, either Party shall have the right
to exclude all of Buyer’s Properties from this transaction; provided, that such
exclusion shall not terminate this Agreement as to the Properties.

17.2. Sellers’ and Buyer’s Risk of Loss.

17.2.1. Except as specifically provided in Section 17.1.1 with respect to any
Casualty Loss, Buyer shall assume all risk of loss with respect to any change in
condition of the Properties from the Effective Time and no Seller shall have any
liability, as operator of the Properties or otherwise, for losses or damages
sustained with respect to the condition of the Properties or their ability to
produce Hydrocarbons.

 

Page 42



--------------------------------------------------------------------------------

17.2.2. Except as specifically provided in Section 17.2.1 with respect to any
Casualty Loss, Sellers shall assume all risk of loss with respect to any change
in condition of Buyer’s Properties from the Effective Time and Buyer shall have
no liability, as operator of Buyer’s Properties or otherwise, for losses or
damages sustained with respect to the condition of Buyer’s Properties or their
ability to produce Hydrocarbons.

ARTICLE 18

TERMINATION AND REMEDIES

18.1. Termination. This Agreement may be terminated as provided below.

18.1.1. The Parties may terminate this Agreement by mutual written consent at
any time prior to the Closing Date.

18.1.2. If the transactions contemplated hereby do not close on or before
February 22, 2008, any Party may terminate this Agreement by delivery of written
notice to the other Parties; provided, however, that no Party may terminate this
Agreement pursuant to this Section 18.1.2 if such Party’s failure to comply with
its obligations under this Agreement caused the Closing not to occur on or
before the Closing Date.

18.1.3. Buyer may terminate this Agreement by delivery of written notice to
Sellers at any time prior to the Closing Date if, as of the Closing Date, any
Seller has breached any representation, warranty or covenant in this Agreement
in any material respect and such Seller has failed to cure such breach within a
reasonable time period after receiving written notice of such breach.

18.1.4. Sellers may terminate this Agreement by delivery of written notice to
Buyer at any time prior to the Closing Date if Buyer has breached any
representation, warranty or covenant in this Agreement in any material respect
and Buyer has failed to cure such breach within a reasonable time period after
receiving written notice of such breach.

18.1.5. Either Party may terminate this Agreement in accordance with Article 17.

18.1.6. Any Party may terminate this Agreement by delivery of written notice to
the other Parties if the aggregate of (a) the Uncured Title Defects Value plus
(b) the Liquidated Title Defect Payment plus (c) the aggregate reduction in the
Purchase Price pursuant to Title Defect Removals plus (d) the Unremedied Adverse
Environmental Conditions Value plus (e) the aggregate reduction in Purchase
Price pursuant to Adverse Environmental Condition Removals exceeds ten percent
(10%) of the Purchase Price.

18.2. Effect of Termination. Each Party’s right of termination under
Section 18.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies. If this Agreement is terminated

 

Page 43



--------------------------------------------------------------------------------

pursuant to Section 18.1, all obligations of the Parties under this Agreement
will terminate, except that Buyer’s indemnity obligations under Section 7.2, and
the obligations of the Parties in this Section 18.2 and Article 21, will
survive; provided, however, that if this Agreement is terminated because of a
breach of this Agreement by the nonterminating Party or because the any Party’s
condition to Closing is not satisfied as a result of the nonterminating Party’s
failure to comply with its obligations under this Agreement, the terminating
Party’s or Parties’ rights to pursue all legal remedies will survive such
termination unimpaired.

18.3. Remedies.

18.3.1. Buyer and Sellers acknowledge and agree that Sellers or Buyer would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
the other party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
Sellers and Buyer may be entitled, at law or in equity, they shall be entitled
to enforce any provision of this Agreement by a decree of specific performance.

18.3.2. The rights and remedies of the Parties are cumulative and not
alternative.

ARTICLE 19

ADDITIONAL COVENANTS

19.1. Further Assurances. After the Closing, each Seller and Buyer shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action as may be necessary or
advisable to carry out their respective obligations under this Agreement and
under any exhibit, document, certificate or other instrument delivered pursuant
hereto. Each Seller shall use commercially reasonable efforts to cooperate with
Buyer’s efforts to obtain all approvals and consents required by or necessary
for the transactions contemplated by this Agreement that are customarily
obtained after Closing. Without limiting the foregoing, Buyer and Sellers shall
use all reasonable good faith efforts to cooperate with one another in the
prosecution, defense and/or settlement of the litigation matters set forth on
Schedule 5.6, including by the taking of the actions specified thereon under the
heading “Litigation Protocols”.

19.2. Access to Records.

19.2.1. Within 30 days after Closing, each Seller shall deliver to Buyer, at
Sellers’ address, or at such other place as any of same may be kept, the
originals of all Records and Data, except that each Seller may retain (a) the
originals of all Data which are related to properties other than the Properties
being sold herein, in which case such Seller shall deliver duplicate copies of
any such retained originals to Buyer, and (b) the originals of all accounting
Data, in which case such Seller shall deliver duplicate copies of any such
retained originals which relate to the Properties to Buyer. For a period of four
(4) years after the date of Closing, Buyer will retain the Data delivered to it
pursuant hereto and will make such Data available to each Seller upon reasonable
notice at Buyer’s headquarters at reasonable times and during office hours.
Buyer shall notify each Seller

 

Page 44



--------------------------------------------------------------------------------

in writing within thirty (30) days of the sale to a third party of all or any
part of the Properties which involves the transfer of any of the Data of the
name and address of the buyer(s) in any such sale. Buyer shall require as part
of any such sales transaction that such third party assume the obligations
imposed on Buyer in this Section 19.2.1.

19.2.2. Within 30 days after Closing, each Buyer shall deliver to Sellers, at
Buyer’s address, or at such other place as any of same may be kept, the
originals of all Records and Data, except that Buyer may retain (a) the
originals of all Data which are related to properties other than Buyer’s
Properties being sold herein, in which case such Buyer shall deliver duplicate
copies of any such retained originals to Seller, and (b) the originals of all
accounting Data, in which case Buyer shall deliver duplicate copies of any such
retained originals which relate to Buyer’s Properties to Sellers. For a period
of four (4) years after the date of Closing, Sellers will retain the Data
delivered to it pursuant hereto and will make such Data available to Buyer upon
reasonable notice at Sellers’ headquarters at reasonable times and during office
hours. Sellers shall notify Buyer in writing within thirty (30) days of the sale
to a third party of all or any part of Buyer’s Properties which involves the
transfer of any of the Data of the name and address of the buyer(s) in any such
sale. Sellers shall require as part of any such sales transaction that such
third party assume the obligations imposed on Sellers in this Section 19.2.2.

19.3. Use of Sellers’ Name. Buyer agrees that, as soon as practicable after the
Closing, it will remove or cause to be removed the names and marks “Pogo
Producing Company LLC” and [POGO Subsidiary] and all variations and derivatives
thereof and logos relating thereto from the Properties of which it has assumed
operations and will not thereafter make any use whatsoever of such names, marks
and logos.

19.4. Use of Buyer’s Name. Sellers agree that, as soon as practicable after the
Closing, it will remove or cause to be removed the names and marks of Buyer and
all variations and derivatives thereof and logos relating thereto from Buyer’s
Properties of which they have assumed operations and will not thereafter make
any use whatsoever of such names, marks and logos.

19.5. Employees.

19.5.1. For a period 18 months after the Closing, neither Buyer nor any of its
affiliates shall hire, retain or attempt to hire or retain any employee or
independent contractor of any Seller or in any way interfere with the
relationship between any Seller and any of its employees or independent
contractors; provided that, this provision shall not apply in the event such
employee or contractor contacts Buyer in response to an advertisement
identifying employment opportunities published by Buyer in a newspaper of
general circulation or on its web site. Buyer shall be permitted to contact any
of Sellers’ independent contractors whose services relate to the Properties to
discuss post-Closing services.

19.5.2. For a period of 18 months after the Closing, neither Sellers nor any of
their affiliates shall hire, retain or attempt to hire or retain any employee or
independent contractor of any Buyer or in any way interfere with the
relationship between Buyer and

 

Page 45



--------------------------------------------------------------------------------

any of its employees or independent contractors; provided that, this provision
shall not apply in the event such employee or contractor contacts Sellers in
response to an advertisement identifying employment opportunities published by
Sellers in a newspaper of general circulation or on its web site. Sellers shall
be permitted to contact any of Buyer’s independent contractors whose services
relate to Buyer’s Properties to discuss post-Closing services.

ARTICLE 20

ARBITRATION

Except as elsewhere provided in this Agreement, any controversy, dispute or
claim between the Parties arising under this Agreement shall be determined by
binding arbitration, the conduct of which shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association.

20.1. Determination. The arbitrators selected to act hereunder under the
Commercial Arbitration Rules of the American Arbitration Association shall be
qualified by education and experience to pass on the particular question in
dispute. The arbitrators shall promptly hear and determine (after due notice of
hearing and giving the parties a reasonable opportunity to be heard) the
questions submitted, and shall render their decision within 60 days after
appointment of the third arbitrator. The arbitration shall be held in Houston,
Texas. If within such period a decision is not rendered by the board, or
majority thereof, new arbitrators may be named and shall act hereunder at the
election of either Buyer or Sellers in like manner as if none had been
previously named.

20.2. Decision Binding. The decision of the arbitrators, or the majority
thereof, made in writing shall be final and binding upon the Parties as to the
questions submitted, shall be enforceable against any Party in any court of
competent jurisdiction, and Buyer and Sellers will abide by and comply with such
decision. The expenses of arbitration, including reasonable compensation to the
arbitrators, shall be borne equally by the Parties.

ARTICLE 21

MISCELLANEOUS

21.1. Notice. All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally, overnight delivery service or by
certified mail, postage prepaid and return receipt requested or by telecopier as
follows:

 

Sellers:            

   Pogo Producing Company LLC    Pogo Producing (San Juan) Company    Pogo
Partners Inc.    700 Milam, Suite 3100    Houston, Texas 77002   

Attention:

   Marc A. Hensel    Vice President – Acquisitions and Divestments    Telephone:
   (713) 579-6033   

Telecopier:

   (713) 579-6200

 

Page 46



--------------------------------------------------------------------------------

with a copy to:

         Plains Exploration & Production Company    700 Milam, Suite 3100   
Houston, Texas 77002    Attention:    John F. Wombwell       Executive Vice
President,       General Counsel and Corporate Secretary    Telephone:    (713)
579-6123    Telecopier:    (713) 579-6200 with a copy to:          David Patton
   Locke Lord Bissell & Liddell LLP    600 Travis Street, Suite 3400    Houston,
Texas 77002-3095 Buyer:    XTO Energy Inc.    810 Houston St.    Fort Worth,
Texas 76102    Attention:    Vaughn O. Vennerberg, II    Sr. Vice President &
Chief of Staff    Telephone:    (817) 885-2341    Telecopier:    (817) 885-2224
with a copy to:          Warren Ludlow    Associate General Counsel    XTO
Energy Inc.    Fort Worth, Texas 76102

or to such other place within the United State of America as either Party may
designate as to itself by written notice to the other. All notices given by
personal delivery, overnight delivery service or mail shall be effective on the
date of actual receipt at the appropriate address. Notices given by telecopier
shall be effective upon actual receipt if received during recipient’s normal
business hours or at the beginning of the next Business Day after receipt if
received after the recipient’s normal business hours. All notices by telecopier
shall be confirmed in writing on the day of transmission by either mailing by
postage prepaid certified mail with return receipt requested, overnight delivery
service, or by personal delivery.

21.2. Governing Law. This Agreement and the obligations of the Parties hereunder
will be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to any choice of law principles.

 

Page 47



--------------------------------------------------------------------------------

21.3. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective permitted successors and
assigns. Notwithstanding the preceding sentence, neither Party shall assign this
Agreement or its rights hereunder without the other Party’s written consent,
which shall not be unreasonably withheld.

21.4. Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto and the certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the Parties in respect of its subject matters and supersedes all prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof or
the Transactions, including the non-disclosure/non-solicitation agreement
between Sellers and Buyer dated November 29, 2007 (the “Confidentiality
Agreement”); provided, however, the Parties acknowledge and agree that since the
Exhibits and Schedules attached to this Agreement at the time of execution of
this Agreement are not complete and accurate in all respects, the Parties will
endeavor in good faith to complete and attach mutually acceptable complete and
accurate Exhibits and Schedules to this Agreement on before January 4, 2007.
There are no third party beneficiaries having rights under or with respect to
this Agreement.

21.5. Amendment; Waiver. No amendment, modification, replacement, termination or
cancellation of any provision of this Agreement will be valid, unless the same
will be in writing and signed by Buyer and Sellers. No waiver by any Party of
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.

21.6. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is adjudged by a court of competent jurisdiction, arbitrator, or
mediator not to be enforceable in accordance with its terms, the Parties agree
that the court of competent jurisdiction, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

21.7. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to such law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neutral genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder”
and words of similar import refer to this

 

Page 48



--------------------------------------------------------------------------------

Agreement as a whole and not to any particular subdivision unless expressly so
limited. The Exhibits and Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof. References herein to
any Section or Article shall be references to a Section or Article of this
Agreement unless the context clearly requires otherwise.

21.8. Confidentiality. All information made available to Buyer by Sellers, or to
Sellers by Buyer, respectively, pursuant to this Agreement shall be maintained
as confidential by the receiving Party until Closing. Buyer shall remain
subject, until the Closing, to the Confidentiality Agreement, at which time of
Closing such Confidentiality Agreement shall terminate. Buyer and Sellers shall
take all actions reasonably necessary to ensure that Buyer’s and Sellers’
respective employees, consultants, representatives and agents comply with the
provisions of this Section 21.8.

21.9. Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

21.10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

21.11. Expenses, Fees and Taxes. Each of the Parties hereto shall pay its own
fees and expenses incident to the negotiation and preparation of this Agreement
and consummation of the transactions contemplated hereby, including brokers’
fees. Buyer shall be responsible for the cost of all fees for the recording of
transfer documents relating to the Properties, and Sellers’ shall be responsible
for the cost of all fees for the recording of the transfer documents relating to
Buyer’s Properties. All other costs shall be borne by the Party incurring them.
Notwithstanding anything to the contrary herein, it is acknowledged and agreed
by and between Sellers and Buyer that the Purchase Price excludes any sales
taxes or other taxes in connection with the sale of property pursuant to this
Agreement. If a determination is ever made that a sales tax or other transfer
tax applies, Buyer shall be liable for such tax as well as any applicable
conveyance, transfer and recording fees, and real estate transfer stamps or
taxes imposed on any transfer of the Properties pursuant to this Agreement, and
Sellers shall be liable for such tax as well as any applicable conveyance,
transfer and recording fees, and real estate transfer stamps or taxes imposed on
any transfer of the Buyer’s Properties pursuant to this Agreement. Buyer and
Seller, respectively, shall indemnify and hold the other Party, harmless with
respect to the payment of any of such taxes, including any interest or penalties
assessed thereon. The indemnity and hold harmless obligation contained in the
preceding sentence shall survive the Closing.

21.12. Laws and Regulations.

21.12.1. From and after the Closing, (a) Buyer shall comply with all applicable
laws, ordinances, rules and regulations and shall properly obtain and maintain
all permits required by public authorities with regard to the Properties, and
shall provide and maintain with the applicable regulatory agency(ies) all
required bonds, and (b) Buyer shall assume all of each Seller’s obligations with
regard to abandonment of all existing unplugged wells, whether producing or
nonproducing, and abandonment of the leasehold

 

Page 49



--------------------------------------------------------------------------------

property including, where applicable, the plugging of wells and the restoration
of the surface as completely as practicable and/or in compliance with all
applicable laws, rules, regulations and in compliance with all leases and other
agreements affecting the Properties, and shall indemnify and hold each Seller
harmless with respect to any and all of those obligations. Such obligations
shall survive the Closing and Buyer shall remain liable therefor as regards
Sellers even if Buyer shall assign, sell or transfer the Properties to a third
party.

21.12.2. From and after the Closing, (a) Sellers shall comply with all
applicable laws, ordinances, rules and regulations and shall properly obtain and
maintain all permits required by public authorities with regard to the Buyer’s
Properties, and shall provide and maintain with the applicable regulatory
agency(ies) all required bonds, and (b) Sellers shall assume all of Buyer’s
obligations with regard to abandonment of all existing unplugged wells, whether
producing or nonproducing, and abandonment of the leasehold property including,
where applicable, the plugging of wells and the restoration of the surface as
completely as practicable and/or in compliance with all applicable laws, rules,
regulations and in compliance with all leases and other agreements affecting the
Buyer’s Properties, and shall indemnify and hold Buyer harmless with respect to
any and all of those obligations. Such obligations shall survive the Closing and
Sellers shall remain liable therefore as regards Buyer even if Sellers shall
assign, sell or transfer the Buyer’s Properties to a third party.

21.13. Tax-Deferred Exchange Option. Each Seller and Buyer, respectively, shall
have the right to elect to effect a tax-deferred exchange under Internal Revenue
Code Section 1031 (a “Tax Deferred Exchange”) for the Properties and the Buyer’s
Properties at any time prior to the Closing Date. If such Party elects to effect
a Tax-Deferred Exchange, the other Party agrees to execute escrow instructions,
documents, agreements or instruments to effect the exchange; provided, however,
that the other Party shall incur no additional costs, expenses, fees or
liabilities as a result of or connected with the exchange. Each Seller and
Buyer, as the case may be, may assign any of its rights and delegate performance
of any of their duties under this Agreement in whole or in part to a third party
in order to effect such an exchange; provided, however, that each such Seller
and/or Buyer shall remain responsible to the other Party for the full and prompt
performance of their respective delegated duties. The electing Party shall
indemnify and hold the other Party and its affiliates harmless from and against
all claims, expenses (including reasonable attorneys’ fees), loss and liability
resulting from its participation in any exchange undertaken pursuant to this
Section 21.13 pursuant to the request of the electing Party.

21.14. Pre-Closing Like-Kind Exchange Option. With respect to a portion of the
Properties, prior to Closing Sellers and Buyer shall effect a like-kind exchange
under Internal Revenue Code 1031 (a “Like-Kind Exchange”) in which Buyer accepts
certain of the Properties and in which Sellers accept Buyer’s Properties
pursuant to an Exchange Agreement to be negotiated between the Parties on or
before January 4, 2008.

21.15. Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to the transactions contemplated by this
Agreement, the Party desiring to make such public announcement or statement
shall consult with the other

 

Page 50



--------------------------------------------------------------------------------

Parties hereto and endeavor in good faith to obtain approval of the other
Parties hereto to the text of a public announcement or statement to be made
solely by Sellers, on the one hand, or Buyer, on the other, as the case may be;
provided, however, if Sellers, on the one hand, or Buyer, on the other is
required by law or the rules of the New York Stock Exchange to make such public
announcement or statement, then the same may be made without the approval of the
other Parties.

[Remainder of page intentionally left blank]

 

Page 51



--------------------------------------------------------------------------------

Executed as of the date set forth above.

 

SELLERS:

POGO PRODUCING COMPANY, LLC POGO PRODUCING (SAN JUAN) COMPANY POGO PARTNERS INC.

By:

 

/s/ Doss R. Bourgeois

  Doss R. Bourgeois   Vice President

BUYER:

  XTO Energy Inc.

By:

 

/s/ Vaughn O. Vennerberg, II

  Vaughn O. Vennerberg, II   Senior Executive Vice President & Chief of Staff

 

Page 52